Exhibit 10.1

 

 

 

THREE YEAR

CREDIT AGREEMENT

 

among

 

IMS HEALTH INCORPORATED,

as a Borrower,

 

IMS AG,

as a Borrower,

 

IMS JAPAN K.K.,

as a Borrower,

 

THE LENDERS PARTIES HERETO,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

BARCLAYS BANK PLC AND ABN AMRO BANK N.V.,

as Co-Syndication Agents,

 

and

 

SUNTRUST BANK AND FORTIS CAPITAL CORP,

as Co-Documentation Agents

 

Dated as of April 5, 2004

 

 

WACHOVIA CAPITAL MARKETS, LLC,

as Lead Arranger and Sole Book Runner

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND OTHER PROVISIONS

 

Section 1.1

Defined Terms.

 

Section 1.2

Other Definitional Provisions.

 

Section 1.3

Accounting Terms.

 

Section 1.4

Exchange Rates; Currency Equivalents.

 

Section 1.5

Redenomination of Certain Foreign Currencies and Computation of Dollar Amounts.

 

Section 1.6

Additional Foreign Currencies.

 

 

 

 

ARTICLE II THE LOANS; AMOUNT AND TERMS

 

Section 2.1

Revolving Loans.

 

Section 2.2

Letter of Credit Subfacility.

 

Section 2.3

Swingline Loan Subfacility.

 

Section 2.4

Fees.

 

Section 2.5

Commitment Reductions.

 

Section 2.6

Prepayments.

 

Section 2.7

Minimum Principal Amount of Tranches.

 

Section 2.8

Default Rate.

 

Section 2.9

Conversion Options.

 

Section 2.10

Computation of Interest and Fees.

 

Section 2.11

Computations, Pro Rata Treatment and Payments.

 

Section 2.12

Non-Receipt of Funds by the Administrative Agent.

 

Section 2.13

Inability to Determine Interest Rate.

 

Section 2.14

Illegality.

 

Section 2.15

Deposits Unavailable; Impractibility.

 

Section 2.16

Increased Cost.

 

Section 2.17

Increased Capital Costs.

 

Section 2.18

Funding Losses.

 

Section 2.19

Taxes.

 

Section 2.20

Indemnification; Nature of Issuing Lender’s Duties.

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

Section 3.1

Existence.

 

Section 3.2

Power and Authorization; Enforceable Obligations.

 

Section 3.3

No Legal Bar to Loans.

 

Section 3.4

Financial Information; Disclosure, etc.

 

Section 3.5

Licenses, Permits, etc.

 

Section 3.6

Tax Returns and Payments.

 

Section 3.7

Title to Properties; Liens.

 

Section 3.8

Litigation, etc.

 

Section 3.9

No Default.

 

Section 3.10

Governmental and Other Consents.

 

Section 3.11

Regulation U, etc.

 

Section 3.12

Investment Company Act; Other Regulations.

 

 

i

--------------------------------------------------------------------------------


 

Section 3.13

Compliance with ERISA.

 

Section 3.14

Environmental Matters.

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT

 

Section 4.1

Conditions to Closing Date and Initial Revolving Loans.

 

Section 4.2

Conditions to All Extensions of Credit.

 

Section 4.3

Condition to Initial Extension of Credit to Any Foreign Borrower.

 

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

 

Section 5.1

Financial Information.

 

Section 5.2

Use of Proceeds.

 

Section 5.3

Payment of Obligations.

 

Section 5.4

Conduct of Business and Maintenance of Existence.

 

Section 5.5

Insurance.

 

Section 5.6

Books and Records.

 

Section 5.7

Notices.

 

Section 5.8

Payment of Taxes.

 

Section 5.9

Further Assurances.

 

Section 5.10

No Dividend Restrictions.

 

 

 

 

ARTICLE VI NEGATIVE COVENANTS

 

Section 6.1

Limitation on Liens.

 

Section 6.2

Dissolutions and Mergers.

 

Section 6.3

Disposition of Assets.

 

Section 6.4

Conduct of Business.

 

Section 6.5

Compliance with Federal Reserve Regulations.

 

Section 6.6

Financial Covenants.

 

Section 6.7

Subsidiary Indebtedness.

 

 

 

 

ARTICLE VII EVENTS OF DEFAULT

 

Section 7.1

Events of Default.

 

Section 7.2

Acceleration; Remedies.

 

 

 

 

ARTICLE VIII THE ADMINISTRATIVE AGENT

 

Section 8.1

Appointment.

 

Section 8.2

Delegation of Duties.

 

Section 8.3

Exculpatory Provisions.

 

Section 8.4

Reliance by the Administrative Agent.

 

Section 8.5

Notice of Default.

 

Section 8.6

Non-Reliance on the Administrative Agent and Other Lenders.

 

Section 8.7

Indemnification.

 

Section 8.8

Administrative Agent in its Individual Capacity.

 

Section 8.9

Successor Administrative Agent.

 

Section 8.10

Nature of Duties.

 

Section 8.11

Other Agents; Arrangers.

 

 

 

 

ARTICLE IX MISCELLANEOUS

 

Section 9.1

Amendments and Waivers.

 

Section 9.2

Notices.

 

 

ii

--------------------------------------------------------------------------------


 

Section 9.3

No Waiver; Cumulative Remedies.

 

Section 9.4

Payment of Expenses and Taxes.

 

Section 9.5

Successors and Assigns; Participations; Purchasing Lenders.

 

Section 9.6

Adjustments; Set-off.

 

Section 9.7

Table of Contents and Section Headings.

 

Section 9.8

Counterparts.

 

Section 9.9

Effectiveness.

 

Section 9.10

Severability.

 

Section 9.11

Integration.

 

Section 9.12

Governing Law.

 

Section 9.13

Consent to Jurisdiction and Service of Process.

 

Section 9.14

Confidentiality.

 

Section 9.15

Acknowledgments.

 

Section 9.16

Waivers of Jury Trial.

 

Section 9.17

Judgment Currency.

 

Section 9.18

USA Patriot Act Notice.

 

Section 9.19

Joint and Several Liability; Maximum Liability; Waiver of Subrogation.

 

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

 

 

Schedule 1.1

Account Designation Letter

Schedule 2.1(a)

Schedule of Lenders and Commitments

Schedule 2.1(b)(i)

Form of Notice of Borrowing

Schedule 2.1(e)

Form of Revolving Note

Schedule 2.3(d)

Form of Swingline Note

Schedule 2.9

Form of Notice of Conversion/Extension

Schedule 4.1(b)

Form of Secretary’s Certificate

Schedule 4.1(f)

Form of Solvency Certificate

Schedule 9.2

Schedule of Lenders’ Lending Offices

Schedule 9.6(c)

Form of Commitment Transfer Supplement

 

iv

--------------------------------------------------------------------------------


 

This CREDIT AGREEMENT, dated as of April 5, 2004, is by and among IMS HEALTH
INCORPORATED, a Delaware corporation (the “Company”), IMS AG, a Swiss
corporation and a wholly-owned subsidiary of the Company (the “Swiss Borrower”),
IMS JAPAN K.K., a Japanese corporation and a wholly-owned subsidiary of the
Company (the “Japanese Borrower”; and together with the Company and the Swiss
Borrower, each a “Borrower” and collectively, the “Borrowers”), the several
banks and other financial institutions as may from time to time become parties
to this Credit Agreement (collectively, the “Lenders”; and individually, a
“Lender”), and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for the Lenders hereunder (in such
capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has requested that the Lenders make loans and other
financial accommodations to the Borrowers in the amount of up to $270,000,000,
as more particularly described herein;

 

WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Borrowers on the terms and conditions contained herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

 


ARTICLE I

DEFINITIONS AND OTHER PROVISIONS


 


SECTION 1.1            DEFINED TERMS.


 

As used in this Credit Agreement, terms defined in the preamble to this Credit
Agreement have the meanings therein indicated, and the following terms have the
following meanings:

 

“364-Day Credit Agreement” means that certain 364-Day Credit Agreement dated as
of the date hereof among the Company, the Lenders identified therein and
Wachovia, as administrative agent, as amended, modified, supplemented, extended
or restated from time to time.

 

“Account Designation Letter” shall mean the Notice of Account Designation Letter
dated the Closing Date from the Borrowers to the Administrative Agent
substantially in the form attached hereto as Schedule 1.1.

 

“Administrative Agent” shall have the meaning set forth in the preamble of this
Credit Agreement and any successors in such capacity.

 

--------------------------------------------------------------------------------


 

“Administrative Agent’s Office” shall mean, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.2 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrowers and the Lenders.

 

“Affected Lender” shall have the meaning set forth in Section 2.14(a).

 

“Affiliate” shall mean as to any Person, any other Person which, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person (excluding any trustee under, or any committee with responsibility for
administering, any Plan).  For purposes of this definition, a Person shall be
deemed to be “controlled by” another Person if such Person possesses, directly
or indirectly, power either (a) to vote 20% or more of the securities (on a
fully diluted basis) having ordinary voting power for the election of directors
or managing general partners of such Person or (b) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

 

“Aggregate Revolving Committed Amount” shall have the meaning set forth in
Section 2.1.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%.  For purposes hereof:
“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia at its principal office in Charlotte,
North Carolina as its prime rate.  Each change in the Prime Rate shall be
effective as of the opening of business on the day such change in the Prime Rate
occurs.  The parties hereto acknowledge that the rate announced publicly by
Wachovia as its Prime Rate is an index or base rate and shall not necessarily be
its lowest or best rate charged to its customers or other banks; and “Federal
Funds Effective Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published on the next succeeding Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.  If for any reason
the Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) that it is unable to ascertain the
Federal Funds Effective Rate, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms above, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist.  Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective on the opening of business on the date of such change.

 

“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.

 

2

--------------------------------------------------------------------------------


 

“Applicable Percentage” shall mean, for any day, the rate per annum set forth
below opposite the applicable level then in effect, it being understood that the
Applicable Percentage for (a) Revolving Loans which are Alternate Base Rate
Loans shall be the percentage set forth under the column “Alternate Base Rate
Margin for Revolving Loans”, (b) Revolving Loans which are LIBOR Rate Loans
shall be the percentage set forth under the column “LIBOR Rate Margin for
Revolving Loans and Letter of Credit Fee”, (c) the Letter of Credit Fee shall be
the percentage set forth under the column “LIBOR Rate Margin for Revolving Loans
and Letter of Credit Fee”, and (d) the Commitment Fee shall be the percentage
set forth under the column “Commitment Fee”:

 

Level

 

Leverage
Ratio

 

Alternate
Base Rate
Margin
for
Revolving
Loans

 

LIBOR
Rate
Margin for
Revolving
Loans
and Letter
of
Credit Fee

 

Commitment
Fee

 

I

 

> 2.00 to 1.0

 

0.000

%

0.950

%

0.225

%

II

 

> 1.25 to 1.0 but < 2.00 to 1.0

 

0.000

%

0.625

%

0.150

%

III

 

< 1.25 to 1.0

 

0.000

%

0.450

%

0.100

%

 

The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Company the quarterly financial
information (in the case of the first three Fiscal Quarters of the Company),
annual financial information (in the case of the fourth Fiscal Quarter of the
Company), and certifications required to be delivered to the Administrative
Agent and the Lenders in accordance with the provisions of Sections 5.1(a), (b)
and (c) pursuant to which the Company shall notify the Administrative Agent of a
change in the applicable pricing level based on the financial information
contained therein (each an “Interest Determination Date”).  Subject to the last
sentence of this definition, such Applicable Percentage shall be effective from
such Interest Determination Date until the next such Interest Determination
Date.  Notwithstanding the foregoing, the initial Applicable Percentages shall
be set at Level II until the first Interest Determination Date to occur after
the delivery by the Company of the financial statements and certifications
required pursuant to Sections 5.1(a), (b) and (c) for the Fiscal Quarter ended
March 31, 2004.  If the Company shall fail to provide the quarterly and annual
financial information and certifications in accordance with the provisions of
Sections 5.1(a), (b) and (c), the Applicable Percentage shall, on the date
five (5) Business Days after the date by which the Company was so required to
provide such financial information and certifications to the Administrative
Agent and the Lenders, be based on Level I until such time as such information
and certifications are provided, whereupon the Level shall be determined by the
then current Leverage Ratio.

 

3

--------------------------------------------------------------------------------


 

“Applicable Time” shall mean, with respect to any borrowings and payments in
Foreign Currencies, the local times in the place of settlement for such Foreign
Currencies as may be determined by the Administrative Agent to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

 

“Arranger” shall mean Wachovia Capital Markets, LLC, together with its
successors and assigns.

 

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the
United States Code, as amended, modified, succeeded or replaced from time to
time.

 

“Bilateral Credit Facilities” shall mean the credit agreements entered into by
the Company with each of ABN AMRO Bank N.V., Barclays Bank PLC, BNP Paribas,
Citizens Bank of Massachusetts, Dresdner Bank AG (Frankfurt Branch), Fleet
National Bank, Fortis (USA) Finance LLC, Key Corporate Capital Inc., Mizuho
Corporate Bank, LTD, SunTrust Bank, The Northern Trust Company, UBS AG, Cayman
Islands Branch, Wachovia National Bank.

 

“Borrower” or “Borrowers” shall have the meaning set forth in the first
paragraph of this Credit Agreement.

 

“Borrower Obligations” shall mean, without duplication, (a) all of the
obligations, indebtedness and liabilities of the Borrowers to the Lenders
(including the Issuing Lender) and the Administrative Agent, whenever arising,
under this Credit Agreement, the Notes or any of the other Credit Documents
including principal, interest, fees, reimbursements and indemnification
obligations and other amounts (including, but not limited to, any interest
accruing after the occurrence of a filing of a petition of bankruptcy under the
Bankruptcy Code with respect to any Borrower, regardless of whether such
interest is an allowed claim under the Bankruptcy Code) and (b) all liabilities
and obligations, whenever arising, owing from the Borrowers or any of the
Company’s Subsidiaries to any Hedging Agreement Provider arising under any
Hedging Agreement permitted hereunder.

 

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, (a) the term “Business Day” shall also exclude any day on which banks
in London, England are not open for dealings in deposits of Dollars or Foreign
Currencies, as applicable, in the London interbank market and (b) the term
“Business Day” shall also exclude any day on which banks are not open for
foreign exchange dealings between banks in the exchange of the home country of
such foreign currency.

 

“Capital Stock” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership

 

4

--------------------------------------------------------------------------------


 

interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Change of Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Company to any Person or “group” (within the meaning of the Exchange Act
and the rules of the SEC thereunder as in effect on the date hereof), (b) the
acquisition or ownership, directly or indirectly, beneficially or of record, by
any Person or “group” (within the meaning of the Exchange Act and the rules of
the SEC thereunder as in effect on the date hereof) of 35% or more of the
outstanding shares of Voting Stock of the Company, or (c) the occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Company by Persons who were neither (i) nominated by the current board of
directors or (ii) appointed by directors so nominated.

 

“Closing Date” shall mean the date of this Credit Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.  Section
references to the Code are to the Code as in effect at the date of this
Agreement and any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefore.

 

“Commitment” shall mean the Revolving Commitment, the LOC Commitment and the
Swingline Commitment, individually or collectively, as appropriate.

 

“Commitment Fee” shall have the meaning set forth in Section 2.4(a).

 

“Commitment Percentage” shall mean the Revolving Commitment Percentage and/or
the LOC Commitment Percentage, as appropriate.

 

“Commitment Period” shall mean the period from and including the Closing Date to
but not including the Maturity Date.

 

“Commitment Transfer Supplement” shall mean a Commitment Transfer Supplement,
substantially in the form of Schedule 9.6(c).

 

“Company” shall have the meaning set forth in the first paragraph of this Credit
Agreement.

 

“Consolidated Capital Expenditures” shall mean, for any period of four
consecutive Fiscal Quarters, all capital expenditures of the Company and its
Subsidiaries (including without limitation additions to computer software) on a
consolidated basis for such period, all as determined in accordance with GAAP.

 

“Consolidated EBITDA” shall mean, for any period of four consecutive Fiscal
Quarters, the Company and its Subsidiaries’ income before income taxes plus, (i)
Consolidated Interest Expense, (ii) depreciation and amortization expense,
(iii) income (or minus loss) from

 

5

--------------------------------------------------------------------------------


 

discontinued operations, and (iv) charges for the in-process, research and
development related to an acquisition, all as the same are or would be set forth
in a statement of the income of the Company for such period.

 

“Consolidated Interest Expense” shall mean, for any period of four consecutive
Fiscal Quarters, the total interest expense of the Company and its Subsidiaries,
as the same would be set forth in a statement of income of the Company and its
Subsidiaries for such period.

 

“Consolidated Total Debt” shall mean, as of any particular time and after
eliminating inter-company items, all Indebtedness of the Company and its
Subsidiaries, all as consolidated and determined in accordance with GAAP, but
shall not include Hedging Agreements.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Credit Agreement” shall mean this Credit Agreement, as amended, modified or
supplemented from time to time in accordance with its terms.

 

“Credit Documents” shall mean this Credit Agreement, each of the Notes, the
Letters of Credit, any Commitment Transfer Supplement and the LOC Documents and
all other agreements, documents, certificates and instruments delivered to the
Administrative Agent or any Lender by any Borrower in connection therewith
(other than any agreement, document, certificate or instrument related to a
Hedging Agreement).

 

“Default” shall mean any event which with notice, the lapse of time or both
would constitute an Event of Default.

 

“Defaulting Lender” shall mean, at any time, any Lender that, at such time
(a) has failed to make a Loan required pursuant to the term of this Credit
Agreement, including the funding of a Participation Interest in accordance with
the terms hereof absent a good faith dispute relating to the Credit Agreement or
the Extensions of Credit hereunder, (b) has failed to pay to the Administrative
Agent or any Lender an amount owed by such Lender pursuant to the terms of this
Credit Agreement absent a good faith dispute relating to the Credit Agreement or
the Extensions of Credit hereunder, or (c) has been deemed insolvent or has
become subject to a bankruptcy or insolvency proceeding or to a receiver,
trustee or similar official.

 

“Determination Date” means with respect to any Extension of Credit:

 

(a)           in connection with the origination of any new Extension of Credit,
the Business Day which is the earliest of the date such credit is extended, the
date the rate is set or the date the bid is accepted, as applicable;

 

(b)           in connection with any extension or conversion or continuation of
an existing Loan, the last Business Day of each month or the Business Day which
is the

 

6

--------------------------------------------------------------------------------


 

earlier of the date such advance is extended, converted or continued, or the
date the rate is set, as applicable, in connection with any extension,
conversion or continuation;

 

(c)           in connection with any extension of an existing Letter of Credit,
the last Business Day of each month or the Business Day which is the earlier of
the date such Letter of Credit is extended; or

 

(d)           the date of any reduction of the Revolving Committed Amount
pursuant to the terms of Section 2.5; and

 

in addition to the foregoing, such additional dates not more frequently than
once a month as may be determined by the Administrative Agent.  For purposes of
determining availability hereunder, the rate of exchange for any Foreign
Currency shall be the Spot Rate.

 

“Dollar Amount” shall mean, at any time, (a) with respect to Dollars or an
amount denominated in Dollars, such amount and (b) with respect to an amount of
any Foreign Currency or an amount denominated in such Foreign Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Foreign Currency.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown on Schedule 9.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrowers as the office of such
Lender at which Alternate Base Rate Loans of such Lender are to be made.

 

“EMU” shall mean Economic and Monetary Union as contemplated in the Treaty on
European Union.

 

“EMU Legislation” shall mean legislative measures of the European Council
(including without limitation European Council regulations) for the introduction
of, changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.

 

“Environmental Laws” shall mean any and all applicable federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority regulating, relating to or
imposing liability or standards of conduct concerning environmental protection
measures, including without limitation, Hazardous Materials, as now or may at
any time be in effect during the term of this Credit Agreement.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.  Section references to ERISA are to ERISA as in effect at the
date of this Credit Agreement and any

 

7

--------------------------------------------------------------------------------


 

subsequent provisions of ERISA amendatory thereof, supplemental thereto or
substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Company or any other Borrower would be deemed a “single
employer” (i) within the meaning of Section 414(b), (c), (m) or (o) of the Code
or (ii) as a result of the Company or any other Borrower being or having been a
general partner of such person.

 

“Euro” shall mean the single currency of Participating Member States of the
European Union.

 

“Euro Unit” shall mean the currency unit of the Euro.

 

“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

 

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

 

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended.

 

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender or the issuance of, or participation in, a Letter of Credit or Loan by
such Lender.

 

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

 

“Fee Letter” shall mean the letter agreement dated December 2, 2003 addressed to
the Company from the Administrative Agent and the Arranger, as amended, modified
or otherwise supplemented.

 

“Fiscal Quarter” shall mean any quarter of a Fiscal Year.

 

“Fiscal Year” shall mean any period of twelve consecutive calendar months ending
on December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the 2003 Fiscal Year) refer to the Fiscal Year ending on
the December 31 occurring during such calendar year.

 

“Fixed Charge Coverage Ratio” shall mean, for any Fiscal Quarter, the ratio of
(a) Consolidated EBITDA to (b) Fixed Charges as of the last day of such Fiscal
Quarter.

 

8

--------------------------------------------------------------------------------


 

“Fixed Charges” shall mean, with respect to the Company and its Subsidiaries on
a consolidated basis, for the four Fiscal Quarters most recently concluded, the
sum of (i) Consolidated Interest Expense plus (ii) Scheduled Funded Debt
Payments plus (iii) Consolidated Capital Expenditures plus (v) additions to
computer software.

 

“Foreign Borrower” shall mean either of the Swiss Borrower or the Japanese
Borrower.

 

“Foreign Currency” shall mean (a) Euros, (b) Swiss Francs, (c) Japanese Yen and
(d) any other freely available currency which is freely transferable and freely
convertible into Dollars and in which dealings in deposits are carried on in the
London interbank market, which shall be requested by the Company and approved by
each Lender.

 

“Foreign Currency Equivalent” shall mean, with respect to any amount denominated
in Dollars, the equivalent amount thereof in the applicable Foreign Currency as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Foreign Currency with Dollars.

 

“Foreign Currency Fronting Bank” shall mean the Administrative Agent or, to the
extent any Foreign Borrower would suffer adverse tax consequences as a result of
a Foreign Currency Loan being funded to such Foreign Borrower by the
Administrative Agent, any other Lender who from time to time agrees to serve as
a fronting bank hereunder, as may be agreed upon by such Lender, the
Administrative Agent and the Company.

 

“Foreign Currency Participant” shall mean any Lender who is unable to fund a
Foreign Currency Loan in a particular Foreign Currency to the extent such Lender
has notified the Foreign Currency Fronting Bank in writing as of (i) the Closing
Date or (ii) the date such Lender becomes a Lender pursuant to a Commitment
Transfer Supplement delivered pursuant to Section 9.5 that such Lender is unable
to fund Foreign Currency Loans in such Foreign Currency.

 

“Foreign Currency Loan” shall mean any Loan denominated in a Foreign Currency.

 

“Fronted Foreign Currency Loans” shall have the meaning set forth in Section
2.1(b)(iii).

 

“GAAP” shall mean generally accepted accounting principles, applied on a basis
consistent with the principles used in the preparation of the Company’s annual
balance sheet and income statement as of and for the year ending December 31,
2003, copies of which have previously been delivered to the Administrative
Agent, with such changes as may be approved by the Company’s independent
auditors.

 

“Government Acts” shall have the meaning set forth in Section 2.19(a).

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

9

--------------------------------------------------------------------------------


 

“Hazardous Materials” shall mean any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances, petroleum products
(including crude oil or any fraction thereof), defined or regulated as such in
or under any Environmental Law.

 

“Hedging Agreement Provider” shall mean any Person that enters into a Hedging
Agreement with a Borrower or any of its Subsidiaries that is permitted hereunder
to the extent such Person is a Lender, an Affiliate of a Lender or any other
Person that was a Lender (or an Affiliate of a Lender) at the time it entered
into the Hedging Agreement but has ceased to be a Lender (or whose Affiliate has
ceased to be a Lender) under the Credit Agreement.

 

“Hedging Agreements” shall mean, with respect to any Person, any interest rate
swap, cap or collar agreement or similar arrangement between such Person and one
or more counterparties, any foreign currency exchange agreement, currency
protection agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements.

 

“Indebtedness” shall mean, as to any Person, at a particular time without
duplication, (a) all indebtedness of such Person for borrowed money or on
account of advances made to such person or for the deferred purchase price of
property (excluding accounts payable to trade creditors for goods and services
which are incurred in the ordinary course of business and on customary trade
terms), in respect of which such Person is liable or evidenced by any bond,
debenture, note or other instrument, (b) indebtedness arising under acceptance
facilities and the face amount of all letters of credit issued for the account
of such person and, without duplication, all drafts drawn thereunder, (c) all
liabilities secured by any lien on any property owned by such Person even though
it has not assumed or otherwise become liable for the payment thereof, (d)
obligations under financial leases; (e) all indebtedness of others with respect
to which such person has provided a guarantee or otherwise has agreed to become
directly or indirectly liable; and (f) all obligations under Hedging Agreements.

 

“Interest Determination Date” shall have the meaning assigned thereto in the
definition of “Applicable Percentage”.

 

“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan or
Swingline Loan, the last Business Day of each March, June, September and
December and on the applicable Maturity Date, (b) as to any LIBOR Rate Loan
having an Interest Period of three months or less, the last day of such Interest
Period, (c) as to any LIBOR Rate Loan having an Interest Period longer than
three months, each day which is three months after the first day of such
Interest Period and the last day of such Interest Period and (d) as to any Loan
which is the subject of a mandatory prepayment required pursuant to
Section 2.6(b), the date on which such mandatory prepayment is due.

 

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

 

(a)             initially, the period commencing on the Borrowing Date or
conversion date, as the case may be, with respect to such LIBOR Rate Loan and
ending fourteen days, one, two, three, six or twelve months thereafter (in the
case of twelve months, only with

 

10

--------------------------------------------------------------------------------


 

the prior consent of the Administrative Agent and each of the Lenders (in its
sole discretion)), subject to availability, as selected by the applicable
Borrower in the Notice of Borrowing or Notice of Conversion given with respect
thereto; and

 

(b)             thereafter, each period commencing on the last day of the
immediately preceding Interest Period applicable to such LIBOR Rate Loan and
ending fourteen days, one, two, three, six or twelve months thereafter (in the
case of twelve months, only with the prior consent of the Administrative Agent
and each of the Lenders (in its sole discretion)), as selected by the applicable
Borrower by irrevocable notice to the Administrative Agent not less than three
Business Days prior to the last day of the then current Interest Period with
respect thereto;

 

provided that the foregoing provisions are subject to the following:

 

(i)            if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;

 

(ii)           any Interest Period pertaining to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;

 

(iii)          if the applicable Borrower shall fail to give notice as provided
above, such Borrower shall be deemed to have selected an Alternate Base Rate
Loan to replace the affected LIBOR Rate Loan;

 

(iv)          no Interest Period in respect of any Loan shall extend beyond the
applicable Maturity Date; and

 

(v)           no more than eight (8) LIBOR Rate Loans may be in effect at any
time.  For purposes hereof, LIBOR Rate Loans with different Interest Periods
shall be considered as separate LIBOR Rate Loans, even if they shall begin on
the same date and have the same duration, although borrowings, extensions and
conversions may, in accordance with the provisions hereof, be combined at the
end of existing Interest Periods to constitute a new LIBOR Rate Loan with a
single Interest Period.

 

“Issuing Lender” shall mean Wachovia.

 

“Issuing Lender Fees” shall have the meaning set forth in Section 2.4(c).

 

“Japanese Borrower” shall have the meaning set forth in the first paragraph of
this Credit Agreement.

 

11

--------------------------------------------------------------------------------


 

“Japanese Yen” or “JPY” shall mean Japanese yen, the lawful currency of Japan.

 

“Lender” shall have the meaning set forth in the first paragraph of this Credit
Agreement.

 

“Letter of Credit” shall mean any letter of credit issued by the Issuing Lender
pursuant to the terms hereof, as such Letter of Credit may be amended, modified,
extended, renewed or replaced from time to time.

 

“Letter of Credit Facing Fee” shall have the meaning set forth in
Section 2.4(b).

 

“Letter of Credit Fee” shall have the meaning set forth in Section 2.4(b).

 

“Leverage Ratio” shall mean, for any Fiscal Quarter, the ratio of
(a) Consolidated Total Debt to (b) Consolidated EBITDA as of the last day of
such Fiscal Quarter.

 

“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Telerate Page 3750 (or any successor page) as the London interbank
offered rate for deposits in Dollars or the applicable Foreign Currency, as
appropriate, at approximately 11:00 A.M. (London time) two Business Days prior
to the first day of such Interest Period for a term comparable to such Interest
Period.  If for any reason such rate is not available, the term “LIBOR” shall
mean, for any LIBOR Rate Loan for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Reuters Screen LIBO Page as the London interbank offered rate for deposits in
Dollars or the applicable Foreign Currency, as appropriate, at approximately
11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates (rounded upwards,
if necessary, to the nearest 1/100 of 1%).  If, for any reason, neither of such
rates is available, then “LIBOR” shall mean the rate per annum at which, as
determined by the Administrative Agent, Dollars in an amount comparable to the
Loans then requested are being offered to leading banks at approximately
11:00 A.M. London time, two (2) Business Days prior to the commencement of the
applicable Interest Period for settlement in immediately available funds by
leading banks in the London interbank market for a period equal to the Interest
Period selected.

 

“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office shown on Schedule 9.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrowers as the office of such
Lender at which the LIBOR Rate Loans of such Lender are to be made.

 

12

--------------------------------------------------------------------------------


 

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

 

LIBOR Rate =

 

LIBOR

 

 

1.00 - Eurodollar Reserve Percentage

 

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement and any financial lease having substantially the same
economic effect as any of the foregoing).

 

“Loan” shall mean a Revolving Loan and/or a Swingline Loan, as appropriate.

 

“LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and with respect to each Lender, the commitment of such Lender
to purchase participation interests in the Letters of Credit up to such Lender’s
LOC Committed Amount as specified in Schedule 2.1(a), as such amount may be
reduced from time to time in accordance with the provisions hereof.

 

“LOC Commitment Percentage” shall mean, for each Lender, the percentage
identified as its LOC Commitment Percentage on Schedule 2.1(a), as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 9.6(c).

 

“LOC Committed Amount” shall mean, collectively, the aggregate amount of all of
the LOC Commitments of the Lenders to issue and participate in Letters of Credit
as referenced in Section 2.2 and, individually, the amount of each Lender’s LOC
Commitment as specified in Schedule 2.1(a).

 

“LOC Documents” shall mean, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or (b) any collateral security for such obligations.

 

“LOC Obligations” shall mean, at any time, the sum of (a) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (b) the aggregate amount
of all drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.

 

13

--------------------------------------------------------------------------------


 

“Mandatory Borrowing” shall have the meaning set forth in Section 2.2 or
Section 2.3(b)(ii), as the context may require.

 

“Material Adverse Change” shall mean a material adverse change in the financial
condition, operations, assets, business, properties or prospects of the Company,
individually or the Company and its Subsidiaries taken as a whole.

 

“Material Subsidiary” shall mean, as of any date of determination, any
Subsidiary that (a) accounted for at least five percent (5%) of consolidated
revenues of the Company and its Subsidiaries, in each case ending on the last
day of the last of the last Fiscal Quarter immediately preceding the date as of
which any such determination is made; or (b) has assets which represent at least
five percent (5%) of the consolidated assets of the Company and its Subsidiaries
as of the last day of the last Fiscal Quarter immediately preceding the date as
of which any such determination is made; all of which, with respect to clauses
(a) and (b) shall be as reflected on the financial statements of the Company for
the period, or as of the date in question.  Notwithstanding the foregoing, each
of the Foreign Borrowers shall be deemed to be Material Subsidiaries.

 

“Maturity Date” shall mean April 5, 2007.

 

“National Currency Unit” shall mean a fraction or multiple of one Euro Unit
expressed in units of the former national currency of a Participating Member
State.

 

“Note” or “Notes” shall mean the Revolving Notes and/or the Swingline Note,
collectively, separately or individually, as appropriate.

 

“Notice of Borrowing” shall mean the written notice of borrowing as referenced
and defined in Section 2.1(b)(i) or 2.3(b)(i), as appropriate.

 

“Notice of Conversion/Extension” shall mean the written notice of conversion or
extension as referenced and defined in Section 2.9.

 

“Participant” shall have the meaning set forth in Section 9.6(b).

 

“Participating Member State” shall mean each country so described in any EMU
Legislation.

 

“Participation Interest” shall mean the purchase by a Lender of a participation
interest in Letters of Credit as provided in Section 2.2 and in Swingline Loans
as provided in Section 2.3.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

 

“Periodical SEC Report” shall mean any report on Form 10-K or 10-Q of the
Company filed with the SEC pursuant to Sections 13(a) and 15(d) of the Exchange
Act for the most recently concluded Fiscal Year or Fiscal Quarter, as
applicable.

 

14

--------------------------------------------------------------------------------


 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan” shall mean any multi-employer or single-employer plan as defined in
Section 4001 of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribute of) the Company or a Subsidiary of the
Company or an ERISA Affiliate and each plan for the five-year period immediately
following the latest date, on which the Company or a Subsidiary of the Company
or an ERISA Affiliate maintained, contributed to or has an obligation to
contribute to such plan.

 

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

 

“Purchasing Lenders” shall have the meaning set forth in Section 9.6(c).

 

“Register” shall have the meaning set forth in Section 9.6(d).

 

“Related Fund” shall mean, with respect to any Lender or other Person who
invests in commercial bank loans in the ordinary course of business, any other
fund or trust or entity that invests in commercial bank loans in the ordinary
course of business and is advised or managed by such Lender, by an Affiliate of
such Lender or other Persons or the same investment advisor as such Lender or by
an Affiliate of such Lender or investment advisor.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA with respect to a Plan, other than those events as to which the thirty-day
notice period is waived under the regulations promulgated thereunder.

 

“Required Lenders” shall mean, at any time, Lenders holding in the aggregate a
majority of (a) the Commitments (and Participation Interests therein) or (b) if
the Commitments have been terminated, the aggregate principal Dollar Amount
(determined as of the most recent Determination Date) of the outstanding Loans
and Participation Interests (including Fronted Foreign Currency Loans of the
Foreign Currency Participants and the Participation Interests of the Issuing
Lender in any Letters of Credit and of the Swingline Lender in Swingline Loans)
in provided, however, that if any Lender shall be a Defaulting Lender at such
time, then there shall be excluded from the determination of Required Lenders,
the Borrower Obligations (including Participation Interests) owing to such
Defaulting Lender and such Defaulting Lender’s Commitments, or after termination
of the Commitments, the principal balance of the Borrower Obligations owing to
such Defaulting Lender.

 

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and bylaws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

15

--------------------------------------------------------------------------------


 

“Responsible Officer” shall mean, as to any Borrower, the Chief Executive
Officer, the President, the Chief Financial Officer, the Treasurer or any other
officer acting in a substantially similar capacity.

 

“Revaluation Date” shall mean each of the following:  (a) each date a LIBOR Rate
Loan denominated in a Foreign Currency is made pursuant to Section 2.1; (b) each
date a LIBOR Rate Loan denominated in a Foreign Currency is continued pursuant
to Section 2.9; (c) the last Business Day of each calendar month; and (d) such
additional dates as the Administrative Agent or the Required Lenders shall
specify.

 

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans in an aggregate principal Dollar Amount
at any time outstanding up to such Lender’s Revolving Committed Amount.

 

“Revolving Commitment Percentage” shall mean, for each Lender, the percentage
identified as its Revolving Commitment Percentage on Schedule 2.1(a), as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 9.6(c).

 

 “Revolving Committed Amount” shall mean the amount of each Lender’s Revolving
Commitment as specified on Schedule 2.1(a), as such amount may be reduced from
time to time in accordance with the provisions hereof.

 

“Revolving Loans” shall have the meaning set forth in Section 2.1.

 

“Revolving Note” or “Revolving Notes” shall mean the promissory notes of the
Borrowers in favor of each of the Lenders evidencing the Revolving Loans
provided pursuant to Section 2.1(e), individually or collectively, as
appropriate, as such promissory notes may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

 

“Sale” means any sale, transfer, assignment, lease, conveyance, exchange, swap
or other disposition.

 

“Scheduled Funded Debt Payments” shall mean, as of any date of determination,
the sum of all scheduled payments of principal by the Company and its
Subsidiaries made on Indebtedness classified as “long-term” under GAAP for the
four consecutive Fiscal Quarters prior to such date of determination.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“Spot Rate” shall mean, with respect to any Foreign Currency, the rate quoted by
Wachovia as the spot rate for the purchase by Wachovia of such Foreign Currency
with Dollars through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made.

 

16

--------------------------------------------------------------------------------


 

“Subsidiary” shall mean any corporation or other entity of which the Company
owns, directly or indirectly, such number of outstanding shares or other voting
interests as have more than fifty percent (50%) of the ordinary voting power for
the election of directors.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Credit Agreement shall refer to a
Subsidiary or Subsidiaries of the Company.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Lenders to purchase
participation interests in the Swingline Loans as provided in
Section 2.3(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.

 

“Swingline Committed Amount” shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.3(a).

 

“Swingline Lender” shall mean the Administrative Agent.

 

“Swingline Loan” or “Swingline Loans” shall have the meaning set forth in
Section 2.3(a).

 

“Swingline Note” shall mean the promissory note of each of the Borrowers in
favor of the Swingline Lender evidencing the Swingline Loans provided pursuant
to Section 2.3(d), as such promissory note may be amended, modified,
supplemented, extended, renewed or replaced from time to time.

 

“Swiss Borrower” shall have the meaning set forth in the first paragraph of this
Credit Agreement.

 

“Swiss Francs” or “CHF” shall mean swiss francs, the lawful currency of
Switzerland.

 

“Taxes” shall have the meaning set forth in Section 2.19.

 

“Tranche” shall mean the collective reference to LIBOR Rate Loans whose Interest
Periods begin and end on the same day.  A Tranche may sometimes be referred to
as a “LIBOR Tranche”.

 

“Transfer Effective Date” shall have the meaning set forth in each Commitment
Transfer Supplement.

 

“Treaty on European Union” shall mean the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 1, 1992 and came into force on November 1,
1993), as amended from time to time.

 

“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan, as the case may be.

 

17

--------------------------------------------------------------------------------


 

“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“Wachovia” shall mean Wachovia Bank, National Association, together with its
successors and/or assigns.

 


SECTION 1.2            OTHER DEFINITIONAL PROVISIONS.


 

(a)           Unless otherwise specified therein, all terms defined in this
Credit Agreement shall have the defined meanings when used in the Notes or other
Credit Documents or any certificate or other document made or delivered pursuant
hereto.

 

(b)           The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Credit Agreement shall refer to this Credit Agreement
as a whole and not to any particular provision of this Credit Agreement, and
Section, subsection, Schedule and Exhibit references are to this Credit
Agreement unless otherwise specified.

 

(c)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 


SECTION 1.3            ACCOUNTING TERMS.


 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Company delivered to the Lenders;
provided that, if the Company shall notify the Administrative Agent that it
wishes to amend any covenant in Section 6.6 to eliminate the effect of any
change in GAAP on the operation of such covenant (or if the Administrative Agent
notifies the Company that the Required Lenders wish to amend Section 6.6 for
such purpose), then the Company’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Company and the Required Lenders.

 

Notwithstanding the above, the parties hereto acknowledge and agree that, for
purposes of all calculations made in determining compliance for any applicable
period with the financial covenants set forth in Section 6.6, (i) beginning
after consummation of any acquisition, (A) income statement items and other
balance sheet items (whether positive or negative) attributable to the target
acquired in such transaction shall be included in such calculations to the
extent relating to such applicable period, subject to adjustments mutually
acceptable to the Company and the Administrative Agent, and (B) Indebtedness of
a target which is retired in connection with a acquisition shall be excluded
from such calculations and deemed to have been retired as of the first day of
such applicable period and (ii) beginning after consummation of any

 

18

--------------------------------------------------------------------------------


 

“Sale” permitted by Section 6.3(b), (A) income statement items and other balance
sheet items (whether positive or negative) attributable to the assets disposed
of shall be excluded in such calculations to the extent relating to such
applicable period, subject to adjustments mutually acceptable to the Company and
the Administrative Agent and (B) Indebtedness of the target of an acquisition
which is retired in connection with a Sale permitted by Section 6.3(b) shall be
excluded from such calculations and deemed to have been retired as of the first
day of such applicable period.

 


SECTION 1.4            EXCHANGE RATES; CURRENCY EQUIVALENTS.


 

(a)           The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Amounts of Extensions of
Credit and amounts outstanding hereunder denominated in Foreign Currencies. 
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur.  Except for purposes of
financial statements delivered by the Company hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency for purposes of the Credit Documents shall be such Dollar
Amount as so determined by the Administrative Agent.

 

(b)           Wherever in this Credit Agreement in connection with an Extension
of Credit, conversion, continuation or prepayment of a Loan, an amount, such as
a required minimum or multiple amount, is expressed in Dollars, but such
Extension of Credit or Loan is denominated in a Foreign Currency, such amount
shall be the relevant Foreign Currency Equivalent of such Dollar Amount (rounded
to the nearest 1,000 units of such Foreign Currency), as determined by the
Administrative Agent.

 


SECTION 1.5            REDENOMINATION OF CERTAIN FOREIGN CURRENCIES AND
COMPUTATION OF DOLLAR AMOUNTS.

 

(a)           Each obligation of the Borrowers to make a payment denominated in
the National Currency Unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Credit Agreement in respect of
that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Extension of Credit in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Extension of Credit, at the end of the
then current Interest Period.

 

(b)           Each provision of this Credit Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

19

--------------------------------------------------------------------------------


 

(c)           References herein to minimum Dollar Amounts and integral multiples
stated in Dollars, where they shall also be applicable to Foreign Currency,
shall be deemed to refer to approximate Foreign Currency Equivalents.

 


SECTION 1.6            ADDITIONAL FOREIGN CURRENCIES.


 

The Company may from time to time request that Revolving Loans that are LIBOR
Rate Loans be made in a currency other than those specifically listed in the
definition of “Foreign Currency”; provided that such requested currency
otherwise meets the requirements set forth in such definition.  Any such request
shall be made to the Administrative Agent (which shall promptly notify each
Lender thereof) not later than 11:00 a.m., ten (10) Business Days prior to the
date of the desired borrowing in such currency.  Each Lender shall notify the
Administrative Agent, not later than 11:00 a.m., seven (7) Business Days after
receipt of such request whether it consents, in its sole discretion, to making
LIBOR Rate Loans in such requested currency.  Any failure by a Lender to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender to make LIBOR Rate Loans in such
requested currency.  If all the Lenders consent to making LIBOR Rate Loans in
such requested currency, the Administrative Agent shall so notify the Company
and such currency shall thereupon be deemed for all purposes to be a Foreign
Currency hereunder.

 


ARTICLE II

THE LOANS; AMOUNT AND TERMS


 


SECTION 2.1            REVOLVING LOANS.


 

(a)           Revolving Commitment.  During the Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make revolving
credit loans (i) in Dollars and in Foreign Currencies to the Company, (ii) in
Swiss Francs to the Swiss Borrower, and (iii) in Japanese Yen to the Japanese
Borrower from time to time in an aggregate principal Dollar Amount of up to TWO
HUNDRED SEVENTY MILLION DOLLARS ($270,000,000) (as such aggregate maximum amount
may be reduced from time to time as provided in Section 2.5, the “Aggregate
Revolving Committed Amount”) for the purposes hereinafter set forth; provided,
however, that (i) the aggregate principal Dollar Amount of revolving credit
loans made to the Swiss Borrower in Swiss Francs shall not exceed $100,000,000,
(ii) the aggregate principal Dollar Amount of revolving credit loans made to the
Japanese Borrower in Japanese Yen shall not exceed $100,000,000; (iii) the
aggregate principal Dollar Amount of revolving credit loans made to the Company
in all Foreign Currencies shall not exceed $200,000,000, (iv) the aggregate
Dollar Amount of revolving credit loans made to all of the Borrowers in all
Foreign Currencies shall not at any time exceed $200,000,000, (v) with regard to
each Lender individually, the aggregate principal Dollar Amount (determined as
of the most recent Determination Date) of such Lender’s Revolving Commitment
Percentage of outstanding Revolving Loans (including, without limitation,
Fronted Foreign Currency Loans) plus such Lender’s Revolving Commitment
Percentage of outstanding Swingline Loans plus such Lender’s

 

20

--------------------------------------------------------------------------------


 

LOC Commitment Percentage of LOC Obligations shall not exceed such Lender’s
Revolving Committed Amount, and (vi) with regard to the Lenders collectively,
the aggregate principal Dollar Amount (determined as of the most recent
Determination Date) of the outstanding Revolving Loans plus outstanding
Swingline Loans plus LOC Obligations shall not exceed the Aggregate Revolving
Committed Amount.  Revolving Loans may consist of Base Rate Loans or LIBOR Rate
Loans, or a combination thereof, as the applicable Borrower may request, and may
be repaid and reborrowed in accordance with the provisions hereof; provided,
however, (A) Revolving Loans denominated in Foreign Currencies shall consist
solely of LIBOR Rate Loans and (B) Revolving Loans made on the Closing Date or
on any of the three Business Days following the Closing Date may only consist of
Alternate Base Rate Loans unless the applicable Borrower executes a funding
indemnity letter in form and substance satisfactory to the Administrative
Agent.  LIBOR Rate Loans shall be made by each Lender at its LIBOR Lending
Office and Alternate Base Rate Loans at its Domestic Lending Office.

 

(b)           Revolving Loan Borrowings.

 

(i)            Notice of Borrowing.  Any Borrower may request a Revolving Loan
borrowing by written notice (or telephone notice promptly confirmed in writing
which confirmation may be by fax) to the Administrative Agent not later than
12:00 Noon (Charlotte, North Carolina time) on the Business Day prior to the
date of requested borrowing in the case of Alternate Base Rate Loans denominated
in Dollars, on the third Business Day prior to the date of the requested
borrowing in the case of LIBOR Rate Loans denominated in Dollars, and on the
fourth Business Day prior to the date of the requested borrowing in the case of
all LIBOR Rate Loans denominated in Foreign Currencies.  Each such request for
borrowing shall be irrevocable and shall specify (A) the applicable Borrower,
(B) that a Revolving Loan is requested, (C) the date of the requested borrowing
(which shall be a Business Day), (D) the currency and the aggregate principal
amount to be borrowed, (E) whether the borrowing shall be comprised of Alternate
Base Rate Loans, LIBOR Rate Loans or a combination thereof, and if LIBOR Rate
Loans are requested, the Interest Period(s) and currency therefor.  A form of
Notice of Borrowing (a “Notice of Borrowing”) is attached as
Schedule 2.1(b)(i).  If the applicable Borrower shall fail to specify in any
such Notice of Borrowing (I) an applicable Interest Period in the case of a
LIBOR Rate Loan, then such notice shall be deemed to be a request for an
Interest Period of one month, (II) the type of Revolving Loan requested, then
such notice shall be deemed to be a request for an Alternate Base Rate Loan
hereunder (unless such notice indicates that the requested borrowing is to be
made in a Foreign Currency, in which case, such notice shall be deemed to be a
request for a LIBOR Rate Loan hereunder), or (III) the currency of the Revolving
Loan requested, (x) if such request is made by the Company, then such notice
shall be deemed to be a request for a Revolving Loan denominated in Dollars,
(y) if such request is made by the Swiss Borrower, then such notice shall be
deemed to be a request for a Revolving Loan denominated in Swiss Francs and
(z) if such request is made by the Japanese Borrower, then such notice shall be
deemed to be a request for a Revolving Loan denominated in Japanese Yen.  The
Administrative Agent shall give notice to each Lender promptly upon receipt of
each Notice of Borrowing, the contents thereof and each such Lender’s share
thereof.

 

21

--------------------------------------------------------------------------------


 

(ii)           Minimum Amounts.  Each Revolving Loan which is an Alternate Base
Rate Loan shall be in a minimum aggregate Dollar Amount of $1,000,000 and in
integral multiples of $500,000 in excess thereof (or the remaining amount of the
Aggregate Revolving Committed Amount, if less).  Each Revolving Loan which is a
LIBOR Rate Loan shall be in a minimum aggregate Dollar Amount of $1,000,000 and
in integral multiples of $500,000 in excess thereof.

 

(iii)          Advances.  Each Lender (or in the case of any Foreign Currency
Participant, the Foreign Currency Fronting Bank, on such Foreign Currency
Participant’s behalf as set forth below) will make its Revolving Commitment
Percentage of each Revolving Loan borrowing available to the Administrative
Agent, for the account of the applicable Borrower, in Dollars or the applicable
Foreign Currency and in funds immediately available to the Administrative Agent,
at the Administrative Agent’s Office  by (A) 12:00 Noon on the date specified in
the applicable Notice of Borrowing in the case of any Revolving Loan denominated
in Dollars and (B) the Applicable Time specified by the Administrative Agent in
the case of any Revolving Loan denominated in a Foreign Currency.  With respect
to any Foreign Currency Participant, the Foreign Currency Fronting Bank will
make such Foreign Currency Participant’s Revolving Commitment Percentage of each
applicable Foreign Currency Loan on behalf of such Foreign Currency Participant
for the account of the applicable Borrower, in the applicable Foreign Currency
(each such Foreign Currency  Loan a “Fronted Foreign Currency Loan”).  Such
borrowing will then be made available to the applicable Borrower by the
Administrative Agent by crediting the account of the applicable Borrower on the
books of the Administrative Agent’s Office with the aggregate of the amounts
made available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

 

(c)           Repayment.  The principal amount of all Revolving Loans shall be
due and payable in full on the Maturity Date, unless accelerated sooner pursuant
to Section 7.2.

 

(d)           Interest.  Subject to the provisions of Section 2.8, Revolving
Loans shall bear interest as follows:

 

(i)            Alternate Base Rate Loans.  During such periods as Revolving
Loans shall be comprised of Alternate Base Rate Loans, each such Alternate Base
Rate Loan shall bear interest at a per annum rate equal to the sum of the
Alternate Base Rate plus the Applicable Percentage; and

 

(ii)           LIBOR Rate Loans.  During such periods as Revolving Loans shall
be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest
at a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.

 

Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.

 

22

--------------------------------------------------------------------------------


 

(e)           Revolving Notes.  Each Lender’s Revolving Committed Amount shall
be evidenced by a duly executed promissory note of each of the Borrowers to such
Lender in substantially the form of Schedule 2.1(e).

 

(f)            Participations of Foreign Currency Loans.  At the time that the
Foreign Currency Fronting Bank makes a Fronted Foreign Currency Loan, each
Foreign Currency Participant shall be deemed, without any further action by any
Person, to have purchased from the Foreign Currency Fronting Bank an unfunded
participation, without recourse to or warranty of the Foreign Currency Fronting
Bank, in such Fronted Foreign Currency Loan in an amount equal to such Foreign
Currency Participant’s Revolving Commitment Percentage of such Loan and shall be
obligated to fund such participation at the time and in the manner provided
below.  In the event that the applicable Borrower shall fail to timely repay any
Foreign Currency Loan, and in any event upon (i) the request of the Foreign
Currency Fronting Bank and (ii) the occurrence and during the continuance of a
Default or an Event of Default, each Foreign Currency Participant shall fund its
participation in such Loan (regardless of whether the conditions precedent
thereto set forth in Section 4.2 are then satisfied, whether or not the Company
or a Foreign Borrower has then submitted a Notice of Borrowing and whether or
not the Commitments are then in effect, any Event of Default exists or all the
Loans have been accelerated) by paying to the Foreign Currency Fronting Bank, at
the address provided in Section 9.2 or at such other address as the Foreign
Currency Fronting Bank may designate, the Dollar Amount (as determined as of the
date such participation is to be funded) its participation of such Revolving
Loan.  Upon the funding of its Revolving Commitment Percentage of such Foreign
Currency Loan, a Foreign Currency Participant shall have a Revolving Loan
denoted in Dollars equal to the U.S. Dollar amount funded.  If such amount is
not in fact made available to the Foreign Currency Fronting Bank by any Foreign
Currency Participant, the Foreign Currency Fronting Bank shall be entitled to
recover such amount on demand from such Foreign Currency Participant, together
with accrued interest thereon for each day from the date of demand thereof, at
the Federal Funds Rate if paid within two Business Days of the date of demand
thereof, and thereafter at a rate equal to the Base Rate.  If such Foreign
Currency Participant does not pay such amount forthwith upon the Foreign
Currency Fronting Bank’s demand therefor, and until such time as such Foreign
Currency Participant makes the required payment, the Foreign Currency Fronting
Bank shall be deemed to continue to have outstanding Foreign Currency Loans in
the amount of such unpaid participation obligation for all purposes of the
Credit Documents other than those provisions requiring the Foreign Currency
Participants to purchase a participation therein.  From the date on which the
Foreign Currency Fronting Bank makes any Fronted Foreign Currency Loan on behalf
of any Foreign Currency Participant until the date on which such Foreign
Currency Participant funds its Revolving Commitment Percentage of any such
Foreign Currency Loans to the Foreign Currency Fronting Bank in the manner set
forth above, the interest payable on such Foreign Currency Loan as set forth in
Section 2.1(d) shall be allocated among the Foreign Currency Fronting Bank and
each Foreign Currency Participant such that each Foreign Currency Participant
shall receive the Applicable Percentage on such Foreign Currency Loan and the
Foreign Currency Fronting Bank shall receive the remainder of the interest paid
by the Company pursuant to Section 2.1(d).

 

23

--------------------------------------------------------------------------------


 


SECTION 2.2            LETTER OF CREDIT SUBFACILITY.

 

(a)           Issuance.  Subject to the terms and conditions hereof and of the
LOC Documents, if any, and any other terms and conditions which the Issuing
Lender may reasonably require, during the Commitment Period the Issuing Lender
shall issue, and the Lenders shall participate in, Letters of Credit for the
account of the Company and its Subsidiaries from time to time upon request in a
form acceptable to the Issuing Lender; provided, however, that (i) the aggregate
amount of LOC Obligations shall not at any time exceed TEN MILLION
DOLLARS ($10,000,000) (the “LOC Committed Amount”), (ii) with regard to the
Lenders collectively, the aggregate principal Dollar Amount (determined as of
the most recent Determination Date) of the outstanding Revolving Loans plus
outstanding Swingline Loans plus LOC Obligations shall not exceed the Aggregate
Revolving Committed Amount, (iii) all Letters of Credit shall be denominated in
U.S. Dollars and (iv) Letters of Credit shall be issued for lawful corporate
purposes and may be issued as standby letters of credit, including in connection
with workers’ compensation and other insurance programs, and trade letters of
credit.  Except as otherwise expressly agreed upon by all the Lenders, no Letter
of Credit shall have an original expiry date more than twelve (12) months from
the date of issuance; provided, however, so long as no Default or Event of
Default has occurred and is continuing and subject to the other terms and
conditions to the issuance of Letters of Credit hereunder, the expiry dates of
Letters of Credit may be extended annually or periodically from time to time at
the request of the Company or by operation of the terms of the applicable Letter
of Credit to a date not more than twelve (12) months from the date of extension;
provided, further, that no Letter of Credit, as originally issued or as
extended, shall have an expiry date extending beyond the date that is thirty
(30) days prior to the Maturity Date.  Each Letter of Credit shall comply with
the related LOC Documents.  The issuance and expiry date of each Letter of
Credit shall be a Business Day.  Any Letters of Credit issued hereunder shall be
in a minimum original face amount of $100,000 or such lesser amount as may be
agreed upon between the Company and the Issuing Lender.  Wachovia shall be the
Issuing Lender on all Letters of Credit issued after the Closing Date.

 

(b)           Notice and Reports.  The request for the issuance of a Letter of
Credit shall be submitted to the Issuing Lender at least five (5) Business Days
prior to the requested date of issuance.  The Issuing Lender will promptly upon
request provide to the Administrative Agent for dissemination to the Lenders a
detailed report specifying the Letters of Credit which are then issued and
outstanding and any activity with respect thereto which may have occurred since
the date of any prior report, and including therein, among other things, the
account party, the beneficiary, the face amount, expiry date as well as any
payments or expirations which may have occurred.  The Issuing Lender will
further provide to the Administrative Agent promptly upon request copies of the
Letters of Credit.  The Issuing Lender will provide to the Administrative Agent
promptly upon request a summary report of the nature and extent of LOC
Obligations then outstanding.

 

(c)           Participations.  Each Lender, upon issuance of a Letter of Credit,
shall be deemed to have purchased without recourse a risk participation from the
Issuing Lender in such Letter of Credit and the obligations arising thereunder
and any collateral relating thereto, in each case in an amount equal to its LOC
Commitment Percentage of the obligations under such Letter of Credit and shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not

 

24

--------------------------------------------------------------------------------


 

as surety, and be obligated to pay to the Issuing Lender therefor and discharge
when due, its LOC Commitment Percentage of the obligations arising under such
Letter of Credit.  Without limiting the scope and nature of each Lender’s
participation in any Letter of Credit, to the extent that the Issuing Lender has
not been reimbursed as required hereunder or under any LOC Document, each such
Lender shall pay to the Issuing Lender its LOC Commitment Percentage of such
unreimbursed drawing in same day funds on the day of notification by the Issuing
Lender of an unreimbursed drawing pursuant to and in accordance with the
provisions of subsection (d) hereof.  The obligation of each Lender to so
reimburse the Issuing Lender shall be absolute and unconditional and shall not
be affected by the occurrence of a Default, an Event of Default or any other
occurrence or event.  Any such reimbursement shall not relieve or otherwise
impair the obligation of the Borrowers to reimburse the Issuing Lender under any
Letter of Credit, together with interest as hereinafter provided.

 

(d)           Reimbursement.  In the event of any drawing under any Letter of
Credit, the Issuing Lender will promptly notify the Company and the
Administrative Agent.  The Company shall reimburse the Issuing Lender on the day
of drawing under any Letter of Credit (with the proceeds of a Revolving Loan
obtained hereunder or otherwise) in same day funds as provided herein or in the
LOC Documents.  If the Company shall fail to reimburse the Issuing Lender as
provided herein, the unreimbursed amount of such drawing shall bear interest at
a per annum rate equal to the Alternate Base Rate plus the Applicable Percentage
for Revolving Loans that are Base Rate Loans plus two percent (2%) for so long
as such amount shall be unreimbursed.  Unless the Company shall immediately
notify the Issuing Lender and the Administrative Agent of its intent to
otherwise reimburse the Issuing Lender, the Company shall be deemed to have
requested a Revolving Loan (a “Mandatory Borrowing”) in the amount of the
drawing as provided in subsection (e) hereof, the proceeds of which will be used
to satisfy the reimbursement obligations.  The Company’s reimbursement
obligations hereunder shall be absolute and unconditional under all
circumstances irrespective of any rights of set-off, counterclaim or defense to
payment the Company may claim or have against the Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including without limitation any defense based on any
failure of the Company to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit.  The Issuing Lender will
promptly notify the other Lenders of the amount of any unreimbursed drawing and
each Lender shall promptly pay to the Administrative Agent for the account of
the Issuing Lender in Dollars and in immediately available funds, the amount of
such Lender’s LOC Commitment Percentage of such unreimbursed drawing.  Such
payment shall be made on the day such notice is received by such Lender from the
Issuing Lender if such notice is received at or before 2:00 p.m. (Charlotte,
North Carolina time), otherwise such payment shall be made at or before
12:00 Noon (Charlotte, North Carolina time) on the Business Day next succeeding
the day such notice is received.  If such Lender does not pay such amount to the
Issuing Lender in full upon such request, such Lender shall, on demand, pay to
the Administrative Agent for the account of the Issuing Lender interest on the
unpaid amount during the period from the date of such drawing until such Lender
pays such amount to the Issuing Lender in full at a rate per annum equal to, if
paid within two (2) Business Days of the date of drawing, the Federal Funds
Effective Rate and thereafter at a rate equal to the Alternate Base Rate.  Each
Lender’s obligation to make such payment to the Issuing Lender, and the right of
the Issuing Lender to receive the same, shall be absolute and unconditional,
shall not be affected by

 

25

--------------------------------------------------------------------------------


 

any circumstance whatsoever and without regard to the termination of this Credit
Agreement or the Commitments hereunder, the existence of a Default or Event of
Default or the acceleration of the Borrower Obligations hereunder and shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

(e)           Repayment with Revolving Loans.  On any day on which the Company
shall have requested, or been deemed to have requested, a Revolving Loan to
reimburse a drawing under a Letter of Credit, the Administrative Agent shall
give notice to the Lenders that a Revolving Loan has been requested or deemed
requested in connection with a drawing under a Letter of Credit, in which case a
Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans (each
such borrowing, a “Mandatory Borrowing”) shall be immediately made (without
giving effect to any termination of the Commitments pursuant to Section 7.2) pro
rata based on each Lender’s respective Revolving Commitment Percentage
(determined before giving effect to any termination of the Commitments pursuant
to Section 7.2).  The proceeds of such Mandatory Borrowing shall be paid
directly to the Issuing Lender for application to the respective LOC
Obligations.  Each Lender hereby irrevocably agrees to make such Revolving Loans
immediately upon any such request or deemed request on account of each Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the same such date notwithstanding (i) the amount of Mandatory Borrowing
may not comply with the minimum amount for borrowings of Revolving Loans
otherwise required hereunder, (ii) whether any conditions specified in
Section 4.2 are then satisfied, (iii) whether a Default or an Event of Default
then exists, (iv) failure for any such request or deemed request for Revolving
Loan to be made by the time otherwise required in Section 2.1(b), (v) the date
of such Mandatory Borrowing, or (vi) any reduction in the Aggregate Revolving
Committed Amount after any such Letter of Credit may have been drawn upon;
provided, however, that in the event any such Mandatory Borrowing should be less
than the minimum amount for borrowings of Revolving Loans otherwise provided in
Section 2.1(b)(ii), the Company shall pay to the Administrative Agent for its
own account an administrative fee of $500.  In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code), then each such Lender hereby agrees that it shall
forthwith fund (as of the date the Mandatory Borrowing would otherwise have
occurred, but adjusted for any payments received from the Company on or after
such date and prior to such purchase) its Participation Interests in the
outstanding LOC Obligations; provided, further, that in the event any Lender
shall fail to fund its Participation Interest on the day the Mandatory Borrowing
would otherwise have occurred, then the amount of such Lender’s unfunded
Participation Interest therein shall bear interest payable by such Lender to the
Issuing Lender upon demand, at the rate equal to, if paid within two (2)
Business Days of such date, the Federal Funds Effective Rate, and thereafter at
a rate equal to the Alternate Base Rate.

 

(f)            Modification, Extension.  The issuance of any supplement,
modification, amendment, renewal, or extension to any Letter of Credit shall,
for purposes hereof, be treated in all respects the same as the issuance of a
new Letter of Credit hereunder.

 

(g)           Uniform Customs and Practices.  The Issuing Lender shall have the
Letters of Credit be subject to The Uniform Customs and Practice for Documentary
Credits, as published

 

26

--------------------------------------------------------------------------------


 

as of the date of issue by the International Chamber of Commerce (the “UCP”), in
which case the UCP may be incorporated therein and deemed in all respects to be
a part thereof.

 


SECTION 2.3            SWINGLINE LOAN SUBFACILITY.


 

(a)           Swingline Commitment.  During the Commitment Period, subject to
the terms and conditions hereof, the Swingline Lender, in its individual
capacity, agrees to make certain revolving credit loans in Dollars to the
Company (each a “Swingline Loan” and, collectively, the “Swingline Loans”) for
the purposes hereinafter set forth; provided, however, (i) the aggregate amount
of Swingline Loans outstanding at any time shall not exceed TWENTY-FIVE MILLION
DOLLARS ($25,000,000) (the “Swingline Committed Amount”), and (ii) with regard
to the Lenders collectively, the aggregate principal Dollar Amount (determined
as of the most recent Determination Date) of the outstanding Revolving Loans
plus outstanding Swingline Loans plus LOC Obligations shall not exceed the
Aggregate Revolving Committed Amount.  Swingline Loans hereunder may be repaid
and reborrowed in accordance with the provisions hereof.

 

(b)           Swingline Loan Borrowings.

 

(i)            Notice of Borrowing and Disbursement.  The Swingline Lender will
make Swingline Loans available to the Company on any Business Day upon request
made by the Company not later than 12:00 Noon (Charlotte, North Carolina time)
on such Business Day.  A notice of request for Swingline Loan borrowing shall be
made in the form of Schedule 2.1(b)(i) with appropriate modifications. 
Swingline Loan borrowings hereunder shall be made in minimum amounts of $100,000
and in integral amounts of $100,000 in excess thereof.

 

(ii)           Repayment of Swingline Loans.  Each Swingline Loan borrowing
shall be due and payable on the Maturity Date.  The Swingline Lender may, at any
time, in its sole discretion, by written notice to the Company and the
Administrative Agent, demand repayment of its Swingline Loans by way of a
Revolving Loan borrowing, in which case the Company shall be deemed to have
requested a Revolving Loan borrowing comprised entirely of Alternate Base Rate
Loans in the amount of such Swingline Loans; provided, however, that, in the
following circumstances, any such demand shall also be deemed to have been given
one Business Day prior to each of (i) the Maturity Date, (ii) the occurrence of
any Event of Default described in Section 7.1(e), (iii) upon acceleration of the
Borrower Obligations hereunder, whether on account of an Event of Default
described in Section 7.1(e) or any other Event of Default, and (iv) the exercise
of remedies in accordance with the provisions of Section 7.2 hereof (each such
Revolving Loan borrowing made on account of any such deemed request therefor as
provided herein being hereinafter referred to as “Mandatory Borrowing”).  Each
Lender hereby irrevocably agrees to make such Revolving Loans promptly upon any
such request or deemed request on account of each Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the same
such date notwithstanding (I) the amount of Mandatory Borrowing may not comply
with the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (II) whether any

 

27

--------------------------------------------------------------------------------


 

conditions specified in Section 4.2 are then satisfied, (III) whether a Default
or an Event of Default then exists, (IV) failure of any such request or deemed
request for Revolving Loans to be made by the time otherwise required in
Section 2.1(b)(i), (V) the date of such Mandatory Borrowing, or (VI) any
reduction in the Revolving Committed Amount or termination of the Revolving
Commitments immediately prior to such Mandatory Borrowing or contemporaneously
therewith.  In the event that any Mandatory Borrowing cannot for any reason be
made on the date otherwise required above (including, without limitation, as a
result of the commencement of a proceeding under the Bankruptcy Code), then each
Lender hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Borrowing would otherwise have occurred, but adjusted for any payments
received from the Company on or after such date and prior to such purchase) from
the Swingline Lender such participations in the outstanding Swingline Loans as
shall be necessary to cause each such Lender to share in such Swingline Loans
ratably based upon its respective Revolving Commitment Percentage (determined
before giving effect to any termination of the Commitments pursuant to
Section 7.2) provided that (A) all interest payable on the Swingline Loans shall
be for the account of the Swingline Lender until the date as of which the
respective participation is purchased, and (B) at the time any purchase of
participations pursuant to this sentence is actually made, the purchasing Lender
shall be required to pay to the Swingline Lender interest on the principal
amount of such participation purchased for each day from and including the day
upon which the Mandatory Borrowing would otherwise have occurred to but
excluding the date of payment for such participation, at the rate equal to, if
paid within two (2) Business Days of the date of the Mandatory Borrowing, the
Federal Funds Effective Rate, and thereafter at a rate equal to the Alternate
Base Rate.

 

(c)           Interest on Swingline Loans.  Subject to the provisions of
Section 2.8, Swingline Loans shall bear interest at a per annum rate equal to
the Alternate Base Rate plus the Applicable Percentage for Revolving Loans that
are Alternate Base Rate Loans.  Interest on Swingline Loans shall be payable in
arrears on each Interest Payment Date.

 

(d)           Swingline Note.  The Swingline Loans shall be evidenced by a duly
executed promissory note of the Company to the Swingline Lender in the original
amount of the Swingline Committed Amount and substantially in the form of
Schedule 2.3(d).

 


SECTION 2.4            FEES.


 

(a)           Commitment Fee.  In consideration of the Revolving Commitment, the
Company agrees to pay to the Administrative Agent for the ratable benefit of the
Lenders a commitment fee (the “Commitment Fee”) in an amount equal to the
Applicable Percentage per annum on the average daily unused amount of the
Aggregate Revolving Committed Amount.  For purposes of computation of the
Commitment Fee, LOC Obligations shall be considered usage of the Aggregate
Revolving Committed Amount but Swingline Loans shall not be considered usage of
the Aggregate Revolving Committed Amount.  The Commitment Fee shall be payable
quarterly on the last Business Day of each calendar quarter.

 

28

--------------------------------------------------------------------------------


 

(b)           Letter of Credit Fees.  In consideration of the LOC Commitments,
the Company agrees to pay to the Issuing Lender a fee (the “Letter of Credit
Fee”) equal to the Applicable Percentage per annum on the average daily maximum
amount available to be drawn under each such Letter of Credit from the date of
issuance to the date of expiration.  In addition to such Letter of Credit Fee,
the Issuing Lender may charge, and retain for its own account without sharing by
the other Lenders, an additional facing fee (the “Letter of Credit Facing Fee”)
of one-eighth of one percent (.125%) per annum on the average daily maximum
amount available to be drawn under each such Letter of Credit issued by it.  The
Issuing Lender shall promptly pay over to the Administrative Agent for the
ratable benefit of the Lenders (including the Issuing Lender) the Letter of
Credit Fee.  The Letter of Credit Fee shall be payable quarterly in arrears on
the last Business Day of each calendar quarter.

 

(c)           Issuing Lender Fees.  In addition to the Letter of Credit Fees
payable pursuant to subsection (b) hereof, the Company shall pay to the Issuing
Lender for its own account without sharing by the other Lenders the reasonable
and customary charges from time to time of the Issuing Lender with respect to
the amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit (collectively, the “Issuing Lender
Fees”).

 

(d)           Administrative Fee.  The Company agrees to pay to the
Administrative Agent the annual administrative fee as described in the Fee
Letter.

 


SECTION 2.5            COMMITMENT REDUCTIONS.


 

(a)           Voluntary Reductions.  The Borrowers shall have the right to
terminate or permanently reduce the unused portion of the Aggregate Revolving
Committed Amount at any time or from time to time upon not less than five
Business Days’ prior notice to the Administrative Agent (which shall notify the
Lenders thereof as soon as practicable) of each such termination or reduction,
which notice shall specify the effective date thereof and the amount of any such
reduction which shall be in a minimum Dollar Amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and shall be irrevocable and effective
upon receipt by the Administrative Agent, provided that no such reduction or
termination shall be permitted if after giving effect thereto, and to any
prepayments of the Loans made on the effective date thereof, the sum of the
outstanding Revolving Loans plus outstanding Swingline Loans plus LOC
Obligations would exceed the Aggregate Revolving Committed Amount.

 

(b)           Maturity Date.  The Revolving Commitment, the Swingline Commitment
and the LOC Commitment shall automatically terminate on the Maturity Date.

 


SECTION 2.6            PREPAYMENTS.


 

(a)           Optional Prepayments.  The Borrowers shall have the right to
prepay Loans in whole or in part from time to time; provided, however, that each
partial prepayment of a Revolving Loan shall be in a minimum aggregate principal
Dollar Amount of $1,000,000 and integral multiples of $250,000 in excess
thereof, and each partial prepayment of a Swingline Loan shall be in a minimum
principal amount of $100,000 and integral multiples of $100,000 in

 

29

--------------------------------------------------------------------------------


 

excess thereof.  The applicable Borrower shall give three Business Days’
irrevocable notice in the case of LIBOR Rate Loans and same-day irrevocable
notice on any Business Day in the case of Alternate Base Rate Loans, to the
Administrative Agent (which shall notify the Lenders thereof as soon as
practicable).  Prepayments shall be applied first to Alternate Base Rate Loans
and then to LIBOR Rate Loans in direct order of Interest Period maturities.  All
prepayments under this Section 2.6(a) shall be subject to Section 2.18, but
otherwise without premium or penalty.  Interest on the principal amount prepaid
shall be payable on the next occurring Interest Payment Date that would have
occurred had such loan not been prepaid or, at the request of the Administrative
Agent, interest on the principal amount prepaid shall be payable on any date
that a prepayment is made hereunder through the date of prepayment.  Amounts
prepaid on the Revolving Loans and the Swingline Loans may be reborrowed in
accordance with the terms hereof.

 

(b)           Mandatory Prepayments.  If at any time after the Closing Date, the
aggregate principal Dollar Amount (determined as of the most recent
Determination Date) of the outstanding Revolving Loans plus outstanding
Swingline Loans plus LOC Obligations shall exceed the Aggregate Revolving
Committed Amount, the Borrowers immediately shall prepay the Loans and cash
collateralize the LOC Obligations in an amount sufficient to eliminate such
excess.

 

Such prepayment shall be applied, to the Revolving Loans and then (after all
Revolving Loans have been repaid) to a cash collateral account in respect of LOC
Obligations.  Within the parameters of the applications set forth above,
prepayments shall be applied first to Alternate Base Rate Loans and then to
LIBOR Rate Loans in direct order of Interest Period maturities.  All prepayments
under this Section 2.6(b) shall be subject to Section 2.18 and be accompanied by
interest on the principal amount prepaid through the date of prepayment.

 

(c)           Hedging Obligations Unaffected.  Any repayment or prepayment made
pursuant to this Section 2.6 shall not affect the Borrowers’ obligation to
continue to make payments under any Hedging Agreement, which shall remain in
full force and effect notwithstanding such repayment or prepayment, subject to
the terms of such Hedging Agreement.

 


SECTION 2.7            MINIMUM PRINCIPAL AMOUNT OF TRANCHES.


 

All borrowings, payments and prepayments in respect of Revolving Loans shall be
in such amounts and be made pursuant to such elections so that after giving
effect thereto the aggregate principal Dollar Amount (determined as of the most
recent Determination Date) of the Revolving Loans comprising any Tranche shall
be (a) with respect to Alternate Base Rate Loans, $1,000,000 or a whole multiple
of $500,000 in excess thereof, and (ii) with respect to LIBOR Rate Loans,
$1,000,000 or a whole multiple of $500,000 in excess thereof.

 


SECTION 2.8            DEFAULT RATE.


 

Upon the occurrence, and during the continuance, of an Event of Default, at the
discretion of the Required Lenders, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents shall bear interest,

 

30

--------------------------------------------------------------------------------


 

payable on demand, at a per annum rate 2% greater than the rate which would
otherwise be applicable (or if no rate is applicable, whether in respect of
interest, fees or other amounts, then the Alternate Base Rate plus the
Applicable Percentage plus 2%).

 


SECTION 2.9            CONVERSION OPTIONS.


 

(a)           The Borrowers may, in the case of Revolving Loans, elect from time
to time to convert Alternate Base Rate Loans to LIBOR Rate Loans, by giving the
Administrative Agent at least three Business Days’ prior irrevocable written
notice of such election.  A form of Notice of Conversion/Extension is attached
as Schedule 2.9.  If the date upon which an Alternate Base Rate Loan is to be
converted to a LIBOR Rate Loan is not a Business Day, then such conversion shall
be made on the next succeeding Business Day and during the period from such last
day of an Interest Period to such succeeding Business Day such Loan shall bear
interest as if it were an Alternate Base Rate Loan.  All or any part of
outstanding Alternate Base Rate Loans may be converted as provided herein,
provided that (i) no Loan may be converted into a LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing and (ii) partial
conversions shall be in an aggregate principal Dollar Amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof.

 

(b)           Any LIBOR Rate Loans may be continued as such upon the expiration
of an Interest Period with respect thereto by compliance by the applicable
Borrower with the notice provisions contained in Section 2.9(a); provided, that
no LIBOR Rate Loan may be continued as such when any Default or Event of Default
has occurred and is continuing, in which case such Loan shall be automatically
converted to an Alternate Base Rate Loan at the end of the applicable Interest
Period with respect thereto.  If the applicable Borrower shall fail to give
timely notice of an election to continue a LIBOR Rate Loan, or the continuation
of LIBOR Rate Loans is not permitted hereunder, such LIBOR Rate Loans shall be
automatically converted to Alternate Base Rate Loans at the end of the
applicable Interest Period with respect thereto.

 


SECTION 2.10         COMPUTATION OF INTEREST AND FEES.


 

(a)           Interest payable hereunder with respect to Alternate Base Rate
Loans shall be calculated on the basis of a year of 365 days (or 366 days, as
applicable) for the actual days elapsed.  All other fees, interest and all other
amounts payable hereunder shall be calculated on the basis of a 360 day year for
the actual days elapsed.  The Administrative Agent shall as soon as practicable
notify the Borrowers and the Lenders of each determination of a LIBOR Rate on
the Business Day of the determination thereof.  Any change in the interest rate
on a Loan resulting from a change in the Alternate Base Rate shall become
effective as of the opening of business on the day on which such change in the
Alternate Base Rate shall become effective.  The Administrative Agent shall as
soon as practicable notify the Borrowers and the Lenders of the effective date
and the amount of each such change.

 

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Credit Agreement shall be conclusive and
binding on the Borrowers and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the

 

31

--------------------------------------------------------------------------------


 

Company or any Lender, deliver to the Company or such Lender a statement showing
the computations used by the Administrative Agent in determining any interest
rate.

 


SECTION 2.11         COMPUTATIONS, PRO RATA TREATMENT AND PAYMENTS.


 

(a)           Each payment on account of an amount due from a Borrower hereunder
or under any other Credit Document (other than the 364-Day Credit Agreement)
shall be made by such Borrower to the Administrative Agent for the pro rata
account of the Lenders entitled to receive such payment as provided herein in
the currency in which such amount is denominated and in such funds as are
customary at the place and time of payment for the settlement of international
payments in such currency.  Without limiting the terms of the preceding
sentence, accrued interest on any Loans denominated in a Foreign Currency shall
be payable in the same Foreign Currency as such Loan.  Upon request, the
Administrative Agent will give the Borrowers a statement showing the computation
used in calculating such amount, which statement shall be conclusive in the
absence of manifest error.  The obligation of the Borrowers to make each payment
on account of such amount in the currency in which such amount is denominated
shall not be discharged or satisfied by any tender, or any recovery pursuant to
any judgment, which is expressed in or converted into any other currency, except
to the extent such tender or recovery shall result in the actual receipt by the
Administrative Agent of the full amount in the appropriate currency payable
hereunder.  The Borrowers agree that their obligation to make each payment on
account of such amount in the currency in which such amount is denominated shall
be enforceable as an additional or alternative claim for recovery in such
currency of the amount (if any) by which such actual receipt shall fall short of
the full amount of such currency payable hereunder, and shall not be affected by
judgment being obtained for such amount.

 

(b)           Each borrowing of Revolving Loans and any reduction of the
Revolving Commitments shall be made pro rata according to the respective
Revolving Commitment Percentages of the Lenders.  Each payment under this Credit
Agreement or any Note shall be applied, first, to any fees then due and owing by
the Borrowers pursuant to Section 2.4, second, to interest then due and owing in
respect of the Notes of the Borrowers and, third, to principal then due and
owing hereunder and under the Notes of the Borrowers.  Each payment on account
of any fees pursuant to Section 2.4 shall be made pro rata in accordance with
the respective amounts due and owing (except as to the Letter of Credit Facing
Fee and the Issuing Lender Fees).  Each optional prepayment of the Loans shall
be applied in accordance with Section 2.6(a) and each mandatory prepayment of
the Loans shall be applied in accordance with Section 2.6(b).  Payments made
pursuant to Section 2.14 shall be applied in accordance with such section.  All
payments (including prepayments) to be made by a Borrower on account of
principal, interest and fees shall be made without defense, set-off or
counterclaim (except as provided in Section 2.19(b)), shall be made to the
Administrative Agent for the account of the Lenders in immediately available
funds at the Administrative Agent’s Office and (i) in the case of Loans or other
amounts denominated in Dollars, shall be made in Dollars not later than
12:00 Noon on the date when due and (ii) in the case of Loans or other amounts
denominated in a Foreign Currency, shall be made in such Foreign Currency not
later than the Applicable Time specified by the Administrative Agent on the date
when due.  Any payment received after the foregoing deadlines shall be deemed
received on the next Business Day.  The Administrative Agent shall distribute
such payments to the Lenders entitled thereto promptly upon receipt in like
funds as received.  If any payment hereunder (other than payments on the LIBOR
Rate Loans) becomes due and

 

32

--------------------------------------------------------------------------------


 

payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension.  If any payment on a LIBOR Rate Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.

 

(c)           Allocation of Payments After Exercise of Remedies. 
Notwithstanding any other provisions of this Credit Agreement to the contrary,
after the exercise of remedies by the Administrative Agent or the Lenders
pursuant to Section 7.2 (or after the Commitments shall automatically terminate
and the Loans (with accrued interest thereon) and all other amounts under the
Credit Documents (including without limitation the maximum amount of all
contingent liabilities under Letters of Credit) shall automatically become due
and payable in accordance with the terms of such Section), all amounts collected
or received by the Administrative Agent or any Lender on account of the Borrower
Obligations or any other amounts outstanding under any of the Credit Documents
shall be paid over or delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents;

 

SECOND, to the payment of any fees owed to the Administrative Agent;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Borrower Obligations owing to such Lender;

 

FOURTH, to the payment of all of the Borrower Obligations consisting of accrued
fees and interest, and including with respect to any Hedging Agreement between
any Borrower and any Hedging Agreement Provider, any fees, premiums and
scheduled periodic payments due under such Hedging Agreement and any interest
accrued thereon;

 

FIFTH, to the payment of the outstanding principal amount of the Borrower
Obligations and the payment or cash collateralization of the outstanding LOC
Obligations, and including with respect to any Hedging Agreement between any
Borrower and any Hedging Agreement Provider, to the extent such Hedging
Agreement is permitted hereunder, any breakage, termination or other payments
due under such Hedging Agreement and any interest accrued thereon;

 

SIXTH, to all other Borrower Obligations and other obligations which shall have
become due and payable under the Credit Documents or otherwise and not repaid
pursuant to clauses ”FIRST” through “FIFTH” above; and

 

33

--------------------------------------------------------------------------------


 

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Loans and LOC Obligations) of amounts available to be applied pursuant to
clauses ”THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent
that any amounts available for distribution pursuant to clause ”FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (A) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses ”FIFTH” and “SIXTH” above in the manner provided in this
Section 2.11(c).

 


SECTION 2.12         NON-RECEIPT OF FUNDS BY THE ADMINISTRATIVE AGENT.


 

(a)           Unless the Administrative Agent shall have been notified in
writing by a Lender prior to the date a Loan is to be made by such Lender (which
notice shall be effective upon receipt) that such Lender does not intend to make
the proceeds of such Loan available to the Administrative Agent, the
Administrative Agent may assume that such Lender has made such proceeds
available to the Administrative Agent on such date, and the Administrative Agent
may in reliance upon such assumption (but shall not be required to) make
available to the applicable Borrower a corresponding amount.  If such
corresponding amount is not in fact made available to the Administrative Agent,
the Administrative Agent shall be able to recover such corresponding amount from
such Lender.  If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent will
promptly notify the applicable Borrower, and the applicable Borrower shall
immediately pay such corresponding amount to the Administrative Agent.  The
Administrative Agent shall also be entitled to recover from the Lender or the
applicable Borrower, as the case may be, interest on such corresponding amount
in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the applicable Borrower to the date
such corresponding amount is recovered by the Administrative Agent at a per
annum rate equal to (i) from the applicable Borrower at the applicable rate for
the applicable borrowing pursuant to the Notice of Borrowing and (ii) from a
Lender at the Federal Funds Effective Rate.

 

(b)           Unless the Administrative Agent shall have been notified in
writing by the applicable Borrower, prior to the date on which any payment is
due from any Borrower hereunder (which notice shall be effective upon receipt)
that such Borrower does not intend to make such payment, the Administrative
Agent may assume that such Borrower has made such payment when due, and the
Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to each Lender on such payment date an amount equal
to the portion of such assumed payment to which such Lender is entitled
hereunder, and if such Borrower has not in fact made such payment to the
Administrative Agent, such Lender shall, on

 

34

--------------------------------------------------------------------------------


 

demand, repay to the Administrative Agent the amount made available to such
Lender.  If such amount is repaid to the Administrative Agent on a date after
the date such amount was made available to such Lender, such Lender shall pay to
the Administrative Agent on demand interest on such amount in respect of each
day from the date such amount was made available by the Administrative Agent to
such Lender to the date such amount is recovered by the Administrative Agent at
a per annum rate equal to the Federal Funds Effective Rate.

 

(c)           A certificate of the Administrative Agent submitted to any
Borrower or any Lender with respect to any amount owing under this Section 2.12
shall be conclusive in the absence of manifest error.

 


SECTION 2.13         INABILITY TO DETERMINE INTEREST RATE.


 

Notwithstanding any other provision of this Credit Agreement, if (i) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period, or (ii) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that a Borrower has requested
be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to such Borrower, and the Lenders at least
two Business Days prior to the first day of such Interest Period.  If such
notice is given (a) any Foreign Currency Loans requested to be made on the first
day of such Interest Period shall be made, at the sole option of the applicable
Borrower, in Dollars as Alternate Base Rate Loans or such request shall be
cancelled, (b) any affected LIBOR Rate Loans requested to be made on the first
day of such Interest Period shall be made, at the sole option of the applicable
Borrower, in Dollars as Alternate Base Rate Loans and (c) any affected Loans
that were to have been converted on the first day of such Interest Period to or
continued as LIBOR Rate Loans shall be converted to or continued, at the sole
option of the applicable Borrower, in Dollars as Alternate Base Rate Loans. 
Until any such notice has been withdrawn by the Administrative Agent, no further
Loans shall be made as, continued as, or converted into, LIBOR Rate Loans for
the Interest Periods so affected.

 


SECTION 2.14         ILLEGALITY.


 

(a)           Notwithstanding any other provision herein, if (i) the adoption
of, or any change in, any Requirement of Law or in the interpretation or
application thereof by the relevant Governmental Authority shall make it
unlawful for any Lender or its LIBOR Lending Office to make or maintain LIBOR
Rate Loans denominated in Dollars or in any Foreign Currency as contemplated by
this Credit Agreement, or (ii) there shall have occurred any change in national
or international financial, political or economic conditions (including the
imposition of or any change in exchange controls) or currency exchange rates
which would make it unlawful or impossible for any Lender to make Loans
denominated in any Foreign Currency to the applicable Borrower, as contemplated
by this Credit Agreement (any such affected LIBOR Rate Loans or Foreign Currency
Loans, the “Affected Loans”), then such Lender, together with Lenders giving

 

35

--------------------------------------------------------------------------------


 

notice under Section 3.8 and 3.10, shall be an “Affected Lender” and by written
notice to the Borrowers and to the Administrative Agent:

 

(i)            may declare that Affected Loans will not thereafter (for the
duration of such unlawfulness or impossibility) be made by such Lender
hereunder, whereupon any request for an Affected Loan shall, as to such Lender
only (A) if such Affected Loan is not a Foreign Currency Loan, be deemed a
request for a Alternate Base Rate Loan (unless it should also be illegal for the
Affected Lender to provide a Base Rate Loan, in which case such Loan shall bear
interest at a commensurate rate to be agreed upon by the Administrative Agent
and the Affected Lender, and so long as no Event of Default shall have occurred
and be continuing, the Borrowers), unless such declaration shall be subsequently
withdrawn and (B) if such Affected Loan is a Foreign Currency Loan, be deemed to
have been withdrawn, unless such declaration shall be subsequently withdrawn;
and

 

(ii)           may require that all outstanding Affected Loans, as the case may
be, made by it be (A) if such Affected Loans are not Foreign Currency Loans,
converted to Alternate Base Rate Loans, in which event all such Affected Loans
shall be automatically converted to Alternate Base Rate Loans as of the
effective date of such notice as provided in paragraph (b) below or (B) if such
Affected Loans are Foreign Currency Loans, repaid immediately, in which event
all such Affected Loans shall be required to be repaid in full by the Borrowers
as of the effective date of such notice as provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under (i) or (ii) above with
respect to any Affected Loans which are not Foreign Currency Loans, all payments
and prepayments of principal which would otherwise have been applied to repay
the Affected Loans that would have been made by such Lender or the converted
Affected Loans of such Lender shall instead be applied to repay the Alternate
Base Rate Loans made by such Lender in lieu of, or resulting from the
conversion, of such Affected Loans.

 

(b)           For purposes of this Section 2.14, a notice to the Borrowers by
any Lender shall be effective as to each such Affected Loan, if lawful, on the
last day of the Interest Period currently applicable to such Affected Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrowers.

 


SECTION 2.15                            DEPOSITS UNAVAILABLE; IMPRACTIBILITY.


 

If any of the Borrowers has notified the Administrative Agent of its intention
to borrow a LIBOR Loan for an Interest Period and the Administrative Agent
determines (which determination shall be conclusive and binding on the
applicable Borrower) that:

 

(a)           deposits of the necessary amount for such Interest Period are not
available to the Lenders in the London interbank market or, by reason of
circumstances affecting such market, adequate and reasonable means do not exist
for ascertaining LIBOR for such Interest Period; or

 

36

--------------------------------------------------------------------------------


 

(b)           the making or funding of LIBOR Loans has become impracticable as a
result of any event occurring after the date of this Credit Agreement which, in
the opinion of the Lenders, materially and adversely affects such Loans or the
London interbank market;

 

then any notice of a LIBOR Loan previously given by the Borrowers and not yet
borrowed shall be deemed to be a notice to make a Base Rate Loan.

 


SECTION 2.16         INCREASED COST.


 

Each Borrower agrees to reimburse any Lender for any increase in the cost to
such Lender of, or any reduction in the amount of any sum receivable by such
Lender from any Borrower in respect of, making or maintaining any LIBOR Rate
Loans relating to the adoption of any law, rule or regulation or any change
therein or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof.  The additional amount required to
compensate such Lender for such increased cost or reduced amount shall be
payable by the applicable Borrower to such Lender within five days of the
Borrower’s receipt of written notice from such Lender specifying such increased
cost or reduced amount and the amount required to compensate such Lender
therefor, which notice shall, in the absence of manifest error, be conclusive
and binding on the Borrowers.  In determining such additional amount, the
applicable Lender may use reasonable averaging, attribution and allocation
methods.  The agreements in this Section 2.16 shall survive the termination of
this Credit Agreement and payment of the Borrower Obligations.

 


SECTION 2.17         INCREASED CAPITAL COSTS.


 

If any change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any court,
central bank, regulator or other Governmental Authority affects or would affect
the amount of capital required or expected to be maintained by any Lender or any
entity controlling such Lender, and such Lender determines (in its sole and
absolute discretion) that the rate of return on its or such controlling entity’s
capital as a consequence of the Loans made by such Lender or the commitment
hereunder is reduced to a level below that which the Lender or such controlling
entity could have achieved but for the occurrence of any such circumstance,
then, in any such case, upon notice from time to time by any Lender to the
Borrowers, the Borrowers shall immediately pay directly to such Lender
additional amounts sufficient to compensate such Lender or such controlling
entity for such reduction in rate of return.  A statement of such Lender as to
any such additional amount or amounts (including calculations thereof in
reasonable detail) shall, in the absence of manifest error, be conclusive and
binding on the Borrowers.  In determining such amount, the applicable Lender may
use reasonable averaging, attribution and allocation methods.  The agreements in
this Section 2.17 shall survive the termination of this Credit Agreement and
payment of the Borrower Obligations.

 

37

--------------------------------------------------------------------------------


 


SECTION 2.18         FUNDING LOSSES.


 

The Borrowers jointly and severally will indemnify any Lender upon demand
against any loss or expense which such Lender may sustain or incur (including,
without limitation, any loss or expense sustained or incurred in obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan) as a consequence of (i) any failure of any Borrower to make
any payment when due of any amount due hereunder, (ii) any failure of any
Borrower to borrow a Loan on a date specified therefor in a notice thereof, or
(iii) any payment (including any payment upon such Lender’s acceleration of the
Loans) or prepayment of any LIBOR Loan on a date other than the last day of the
Interest Period for such Loan.

 


SECTION 2.19         TAXES.


 

(a)           All payments made by the Borrowers hereunder or under any Note
shall be, except as provided in Section 2.19(b), made free and clear of, and
without deduction or withholding for, any and all present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any Governmental Authority or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding any tax imposed on or measured by the net income or profits or
any franchise or other tax in lieu thereof (including branch profits or similar
taxes) of a Lender) and all interest, penalties or similar liabilities with
respect thereto (all such non-excluded taxes, levies, imposts, duties, fees,
assessments or other charges being referred to collectively as “Taxes”).  If any
Taxes are so levied or imposed, the Borrowers agree to pay the full amount of
such Taxes, and such additional amounts as may be necessary so that every
payment of all amounts due under this Credit Agreement or under any Note, after
withholding or deduction for or on account of any Taxes, will not be less than
the amount provided for herein or in such Note.  The Borrowers will furnish to
the Administrative Agent as soon as practicable after the date the payment of
any Taxes is due pursuant to applicable law certified copies (to the extent
reasonably available and required by law) of tax receipts evidencing such
payment by the applicable Borrower.  The Borrowers jointly and severally agree
to indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Taxes so levied or imposed and paid by
such Lender.

 

(b)           Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) agrees to deliver to the Borrowers
and the Administrative Agent on or prior to the Closing Date, or in the case of
a Lender that is an assignee or transferee of an interest under this Credit
Agreement pursuant to Section 9.5(g) (unless the respective Lender was already a
Lender hereunder immediately prior to such assignment or transfer), on the date
of such assignment or transfer to such Lender two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN or W-8ECI (or any
successor forms prescribed by the Internal Revenue Service) certifying such
Lender’s entitlement to a complete exemption from United States withholding tax
with respect to payments to be made under this Credit Agreement and under any
Note.  Each other Lender shall provide Borrowers with two accurate and complete
original signed copies of Internal Revenue Form W-9 or any successor form
prescribed by the Internal Revenue Service.  In addition, each Lender agrees
that it will deliver upon any Borrower’s request updated versions of the
foregoing, as applicable, whenever

 

38

--------------------------------------------------------------------------------


 

the previous certification has become obsolete or inaccurate in any material
respect, together with such other forms as may be required in order to confirm
or establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax with respect to payments under this
Credit Agreement and any Note.  Notwithstanding anything to the contrary
contained in Section 2.19(a), but subject to the immediately succeeding
sentence, (A) the Borrowers shall be entitled, to the extent it is required to
do so by law, to deduct or withhold Taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
fees or other amounts payable hereunder for the account of any Lender which is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. Federal income tax purposes to the extent that such Lender
has not provided to the Borrowers U.S. Internal Revenue Service Forms that
establish a complete exemption from such deduction or withholding and (B) the
Borrowers shall not be obligated pursuant to Section 2.19(a) hereof to gross-up
payments to be made to a Lender in respect of Taxes imposed by the United States
if such Lender has not provided to the Borrowers the Internal Revenue Service
Forms required to be provided to the Borrowers pursuant to this Section
2.19(b).  Notwithstanding anything to the contrary contained in the preceding
sentence or elsewhere in this Section 2.19(d), the Borrowers, jointly and
severally, agree to pay additional amounts and to indemnify each Lender in the
manner set forth in Section 2.19(a) (without regard to the identity of the
jurisdiction requiring the deduction or withholding) in respect of any amounts
deducted or withheld by it as described in the immediately preceding sentence as
a result of any changes after the Closing Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of Taxes.

 

(c)           Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its Domestic Lending Office or LIBOR Lending Office, as the
case may be) to avoid or to minimize any amounts which might otherwise be
payable pursuant to this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material. 
For the avoidance of doubt, each Lender lending to IMS Japan K.K. shall use
commercially reasonable efforts to lend such funds through a lending office
located in Japan or the United States, and each Lender lending to IMS A.G. shall
use its commercially reasonable efforts to lend such funds through a lending
office located in Switzerland.

 

(d)           If any Borrower pays any additional amount pursuant to this
Section 2.19 with respect to a Lender, such Lender shall use commercially
reasonable efforts to obtain a refund of tax or credit against its tax
liabilities on account of such payment.  In the event that such Lender receives
such a refund or credit, such Lender shall pay to the applicable Borrower an
amount that such Lender reasonably determines is equal to the net tax benefit
obtained by such Lender as a result of such payment by the applicable Borrower. 
In the event that no refund or credit is obtained with respect to a Borrower’s
payments to such Lender pursuant to this Section 2.19, then such Lender shall
upon request provide a certification that such Lender has not received a refund
or credit for such payments.  Nothing contained in this Section 2.19 shall
require a Lender to disclose or detail the basis of its calculation of the
amount of any tax benefit or any other amount or the basis of its determination
referred to in the proviso to the first sentence of this Section 2.19 to the
Borrowers or any other party.

 

39

--------------------------------------------------------------------------------


 

(e)           If any Lender entitled to additional compensation under any of the
foregoing provisions of this Section 2.19 shall fail to designate a different
Applicable Lending Office as provided in subsection (c) of this Section 2.19
promptly after receiving notice from a Borrower, then such Borrower may cause
such Lender to (and, if such Borrower so demands, such Lender shall) assign all
of its rights and obligations under this Credit Agreement or any Note to one or
more other persons identified by the Borrower and reasonably acceptable to the
Administrative Agent.

 

(f)            To the extent that no Default or Event of Default has occurred or
is continuing, no Lender who becomes a party to this Credit Agreement by
accepting an assignment of an interest herein from another Lender shall be
entitled to receive any additional amounts pursuant to this Section 2.19 in
excess of the amounts that would have been payable to the assignor Lender prior
to such assignment.

 

(g)           The agreements in this Section 2.19 shall survive the termination
of this Credit Agreement and the payment of the Borrower Obligations. 
Notwithstanding the foregoing, the terms in this Section 2.19 shall only apply
to a Foreign Borrower to the extent such Borrower has received an Extension of
Credit hereunder.

 


SECTION 2.20         INDEMNIFICATION; NATURE OF ISSUING LENDER’S DUTIES.


 

(a)           In addition to its other obligations under Section 2.2, each of
the Borrowers hereby agree to protect, indemnify, pay and save the Issuing
Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees) that the Issuing Lender may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance of any Letter of Credit or (ii) the
failure of the Issuing Lender to honor a drawing under a Letter of Credit as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority (all such acts
or omissions, herein called “Government Acts”).

 

(b)           As between the Borrowers and the Issuing Lender, the Borrowers
shall assume all risks of the acts, omissions or misuse of any Letter of Credit
by the beneficiary thereof.  The Issuing Lender shall not be responsible: 
(i) for the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of any Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) for the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign any Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, that may prove to
be invalid or ineffective for any reason; (iii) for failure of the beneficiary
of a Letter of Credit to comply fully with conditions required in order to draw
upon a Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) for errors in interpretation of
technical terms; (vi) for any loss or delay in the transmission or otherwise of
any document required in order to make a drawing under a Letter of Credit or of
the proceeds thereof; and (vii) for any consequences arising from causes beyond
the control of the

 

40

--------------------------------------------------------------------------------


 

Issuing Lender, including, without limitation, any Government Acts.  None of the
above shall affect, impair, or prevent the vesting of the Issuing Lender’s
rights or powers hereunder.

 

(c)           In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such Issuing
Lender under any resulting liability to the Borrowers.  It is the intention of
the parties that this Credit Agreement shall be construed and applied to protect
and indemnify the Issuing Lender against any and all risks involved in the
issuance of the Letters of Credit, all of which risks are hereby assumed by the
Borrowers, including, without limitation, any and all risks of the acts or
omissions, whether rightful or wrongful, of any Government Authority.  The
Issuing Lender shall not, in any way, be liable for any failure by the Issuing
Lender or anyone else to pay any drawing under any Letter of Credit as a result
of any Government Acts or any other cause beyond the control of the Issuing
Lender.

 

(d)           Nothing in this Section 2.20 is intended to limit the
reimbursement obligation of the Borrowers contained in Section 2.2(d) hereof. 
The obligations of the Borrowers under this Section 2.20 shall survive the
termination of this Credit Agreement.  No act or omissions of any current or
prior beneficiary of a Letter of Credit shall in any way affect or impair the
rights of the Issuing Lender to enforce any right, power or benefit under this
Credit Agreement.

 

(e)           Notwithstanding anything to the contrary contained in this
Section 2.20, the Borrowers shall have no obligation to indemnify the Issuing
Lender in respect of any liability incurred by the Issuing Lender arising out of
the bad faith, gross negligence or willful misconduct of the Issuing Lender
(including action not taken by the Issuing Lender), as determined by a court of
competent jurisdiction.

 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 

To induce the Lenders to enter into this Credit Agreement and to make the
Extensions of Credit herein provided for, the Borrowers hereby represent and
warrant to the Administrative Agent and to each Lender that:

 


SECTION 3.1            EXISTENCE.


 

Each of the Borrowers is a corporation duly formed, validly existing and in good
standing under the laws of its jurisdiction of incorporation, has all requisite
power and authority, and the legal right, to own, operate and lease its
properties and to carry on the business in which it is engaged or presently
proposes to engage, and is duly qualified or licensed under the laws of each
jurisdiction where it is required to be so qualified or licensed except where
the failure to be so qualified could not, individually or in the aggregate,
reasonably be expected to cause a Material Adverse Change, and is in compliance
with all Requirements of Law except to the extent that

 

41

--------------------------------------------------------------------------------


 

failure to comply therewith could not, individually or in the aggregate,
reasonably be expected to cause a Material Adverse Change.

 


SECTION 3.2            POWER AND AUTHORIZATION; ENFORCEABLE OBLIGATIONS.


 

Each of the Borrowers has all requisite power and authority to execute, deliver
and perform this Credit Agreement and the other Credit Documents to which it is
a party and to borrow the Loans hereunder.  Each of the Borrowers has taken all
necessary corporate and legal action to authorize the borrowings hereunder on
the terms and conditions of this Credit Agreement and the other Credit Documents
to which it is a party and to authorize the execution, delivery and performance
of this Credit Agreement and the other Credit Documents to which it is a party. 
Each of the Credit Agreement and the other Credit Documents have been executed
and delivered by a duly authorized officer of each of the Borrowers.  This
Credit Agreement constitutes, and upon execution thereof, each other Credit
Document will constitute, a legal, valid and binding obligation of each
applicable Borrower enforceable against such Borrower in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally and except as enforceability may be limited by general principles of
equity and an implied covenant of good faith.

 


SECTION 3.3            NO LEGAL BAR TO LOANS.


 

The execution, delivery and performance of this Credit Agreement and the other
Credit Documents by each of the Borrowers will not violate any provision of any
existing law, treaty or regulation or of any order, judgment, award or decree of
any court, arbitrator or Governmental Authority or of any Requirement of Law or
Contractual Obligation applicable to the Borrowers and will not result in the
creation or imposition of any Lien on any of the material properties or assets
of any of the Borrowers pursuant to the provisions of any such Requirement of
Law or Contractual Obligation except, to the extent such violation or Lien could
not, individually or in the aggregate, reasonably be expected to cause a
Material Adverse Change.

 


SECTION 3.4            FINANCIAL INFORMATION; DISCLOSURE, ETC.


 

The Periodical SEC Reports of the Company and the related statements of income,
shareholders’ equity and cash flows for any applicable period, copies of which
have heretofore been furnished to the Administrative Agent and the Lenders,
present fairly in all material respects the financial condition of the Company
as of the end of such period.  All financial statements included therein,
including the related schedules and notes, if any, have been prepared in
accordance with GAAP applied consistently throughout the periods involved,
except as set forth in the notes thereto (subject, in the case of any interim
financial statements, to normal year-end adjustments).  Since December 31, 2003,
there has been no Material Adverse Change.

 


SECTION 3.5            LICENSES, PERMITS, ETC.


 

No material authorizations, licenses and permits of any Governmental Authority
are required or necessary for the conduct of the business of the Company as now
conducted or

 

42

--------------------------------------------------------------------------------


 

proposed to be conducted by it except for such authorizations, licenses and
permits (i) as have been obtained and are in full force and effect, or (ii) the
failure to have obtained which could not reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Change.

 


SECTION 3.6            TAX RETURNS AND PAYMENTS.


 

Each of the Borrowers has filed all tax returns and information statements
required by law to be filed and has paid all taxes, assessments and other
governmental charges levied upon or in respect of any of its properties, assets,
income, licenses or franchises, other than those not yet delinquent, those not
substantial in aggregate amount, those being or about to be contested and those
the failure of which to pay could not reasonably be expected to cause a Material
Adverse Change.  The charges, accruals and reserves on the books of each of the
Borrowers in respect of its taxes are adequate in the opinion of such Borrower,
and none of the Borrowers knows of any unpaid assessment for additional taxes
material in amount or of any reasonable basis therefor.  No tax liens have been
filed, and, to the knowledge of each of the Borrowers, no claims are being
asserted with respect to any such taxes, fees or other charges.

 


SECTION 3.7            TITLE TO PROPERTIES; LIENS.


 

Each of the Borrowers and the Subsidiaries have sufficient title to all of their
material properties and assets for the conduct of their respective business as
presently conducted and proposed to be conducted by them.  Each of the Borrowers
and the Subsidiaries enjoy quiet possession under all material real property
leases to which it is a party as lessee, and all of its material leases are
valid, subsisting and in full force and effect.

 


SECTION 3.8            LITIGATION, ETC.


 

Except as disclosed in the Periodical SEC Reports of the Company or in any
report on Form 8-K filed by the Company with the SEC, there is no action,
proceeding or investigation pending or, to the knowledge of any Borrower,
threatened (or any basis therefor known to any Borrower) which questions the
validity of this Credit Agreement or the other Credit Documents executed in
connection herewith, or any action taken or to be taken pursuant hereto or
thereto, or which could reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Change.

 


SECTION 3.9            NO DEFAULT.


 

No Default or Event of Default has occurred and is continuing.  No Borrower nor
any of the Subsidiaries is in violation of any Requirement of Law or any term of
any Contractual Obligation applicable to any Borrower or such Subsidiary, the
violation of which could reasonably be expected to cause a Material Adverse
Change.  Without limiting the scope of the foregoing, each of the Borrowers and
their Subsidiaries are in compliance in all material respects with all
Environmental Laws, the violation of which could be reasonably expected to cause
a Material Adverse Change.

 

43

--------------------------------------------------------------------------------


 


SECTION 3.10         GOVERNMENTAL AND OTHER CONSENTS.


 

No Borrower is required to obtain any order, consent, approval or authorization
of or to make any declaration or filing with, any Governmental Authority or any
other Person in connection with the execution and delivery, of and performance
under, this Credit Agreement and the other Credit Documents, unless the failure
to do so could not reasonably be expected to cause a Material Adverse Change.

 


SECTION 3.11         REGULATION U, ETC.


 

Except for systematic stock repurchase programs from time to time conducted by
the Company, none of the proceeds of the Loans will be used, directly or
indirectly, by any Borrower for the purpose of purchasing or carrying, or for
the purpose of reducing or retiring any Indebtedness which was originally
incurred to purchase or carry, any margin stock or for any other purpose which
might constitute the transactions contemplated hereby a “purpose credit” within
the meaning of said Regulation U, or cause this Agreement to violate Regulation
T, Regulation U, Regulation X, or any other regulation of the Board of Governors
of The Federal Reserve System or the Exchange Act.

 


SECTION 3.12         INVESTMENT COMPANY ACT; OTHER REGULATIONS.


 

No Borrower is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  No Borrower is subject to regulation under any federal, state or
other statute or regulation which limits its ability to incur Indebtedness.

 


SECTION 3.13         COMPLIANCE WITH ERISA.


 

Each Plan is in substantial compliance with ERISA and the Code; no Reportable
Event has occurred with respect to a Plan; no Plan is insolvent or in
reorganization; no Plan has an unfunded current liability within the meaning of
Section 412(1)(8) of the Code; no Plan has an accumulated or waived funding
deficiency, has permitted decreases in its funding standard account or has
applied for a waiver of the minimum funding standard or an extension of any
amortization period within the meaning of Section 412 of the Code; all
contributions required to be made with respect to a Plan have been timely made,
neither the Company nor any ERISA Affiliate has incurred any material liability
to or on account of a Plan pursuant to Section 409, 502(i), 502(1), 515, 4062,
4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971, 4975
or 4980 of the Code or reasonably expects to incur any material liability
(including any indirect, contingent or secondary liability) under any of the
foregoing Sections with respect to any Plan (other than liabilities of any ERISA
Affiliate which could not, by operation of law or otherwise, become a liability
of the Company); no proceedings have been instituted to terminate, or to appoint
a trustee to administer, any Plan; no condition exists which presents a material
risk to the Company or any ERISA Affiliate of incurring a liability to or on
account of a Plan pursuant to the foregoing provisions of ERISA and the Code;
using actuarial assumptions and computation methods consistent with Part I of
Subtitle E of Title IV of ERISA, the aggregate liabilities of the Company and
its ERISA Affiliates to all Plans which are multi-

 

44

--------------------------------------------------------------------------------


 

employer plans (as defined in Section 4001(a)(3) of ERISA) in the event of a
complete withdrawal therefrom, as of the close of the most recent fiscal year of
each such Plan ended prior to the Closing Date would not result in a Material
Adverse Change on the financial condition of the Company; and no lien imposed
under the Code or ERISA on the assets of the Company or any ERISA Affiliate
exists or is likely to arise on account of any Plan.  Anything in this Section
3.13 to the contrary notwithstanding, the representations herein are qualified
by the uncertainty created by the 2003 decision of the District Court for the
Southern District of Illinois in Cooper v. IBM Personal Pension Plan that cash
balance pensions plans violate ERISA; however, there are no actions, suits or
claims pending or, to the best knowledge of the Borrowers, threatened or
anticipated (other than routine claims for benefits) against the Borrowers or
the cash balance pension plan maintained by the Company.

 


SECTION 3.14         ENVIRONMENTAL MATTERS.


 

To the best knowledge of the Borrowers, except as disclosed in the Periodical
SEC Reports of the Company or in any report on Form 8-K filed by the Company
with the SEC, each of the representations and warranties set for the in
paragraphs (a) through (e) of this subsection is true and correct with respect
to each parcel of real property owned or operated (within the meaning of any
Environmental Law) by the Borrowers or any of the Company’s Subsidiaries (the
“Properties”), except to the extent that the facts and circumstances giving rise
to any such failure to be so true and correct could not, individually or in the
aggregate, reasonably be expected to cause a Material Adverse Change:

 

(a)           The Properties do not contain, and have not previously contained,
in, on, or under, including, without limitation, the soil and groundwater
thereunder, any Hazardous Materials in violation of any Environmental Laws.

 

(b)           The Properties and all operations and facilities at the Properties
are in compliance with all Environmental Laws, and there is no Hazardous
Materials contamination or violation of any Environmental Law which could
interfere with the continued operation of any of the Properties or impair the
fair salable value of any thereof.

 

(c)           Neither the Company nor any Subsidiary has received any complaint,
notice of violation, alleged violation, investigation or advisory action or of
potential liability or of potential responsibility regarding environmental
protection matters or permit compliance with regard to the Properties, nor is
the Company aware that any Governmental Authority is contemplating delivering to
the Company any such notice.

 

(d)           Hazardous Materials have not been generated, treated, stored,
disposed of, at, on or under any of the Properties, nor have any Hazardous
Materials been transferred from the Properties to any other location in
violation of any Environmental Laws.

 

(e)           There are no governmental, administrative actions or judicial
proceedings pending or contemplated under any Environmental Laws to which the
Company is or will be named as a party with respect to the Properties, nor are
there any consent decrees or

 

45

--------------------------------------------------------------------------------


 

other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to any of the Properties.

 


ARTICLE IV


 


CONDITIONS PRECEDENT


 


SECTION 4.1            CONDITIONS TO CLOSING DATE AND INITIAL REVOLVING LOANS.


 

The obligation of each Lender to make the initial Revolving Loans on the Closing
Date is subject to the prior or concurrent satisfaction of the following
conditions:

 

(a)           Execution of Agreement.  The Administrative Agent shall have
received (i) counterparts of this Credit Agreement, (ii) for the account of each
Lender, Revolving Notes, (iii) for the account of the Swingline Lender, the
Swingline Note, and (iv) counterparts of the 364-Day Credit Agreement, in each
case conforming to the requirements of this Credit Agreement and executed by a
duly authorized officer of each party thereto.

 

(b)           Authority Documents.  The Administrative Agent shall have received
the following:

 

(i)            Articles of Incorporation.  Copies of the articles of
incorporation or other charter documents, as applicable, of each Borrower
certified (A) by the secretary or an assistant secretary of such Borrower
(pursuant to a secretary’s certificate in substantially the form of
Schedule 4.1(b) attached hereto) as of the Closing Date to be true and correct
and in force and effect as of such date, and (B) to be true and complete as of a
recent date by the appropriate Governmental Authority of the state of its
incorporation or organization, as applicable.

 

(ii)           Resolutions.  Copies of resolutions of the board of directors or
comparable managing body of each Borrower approving and adopting the Credit
Documents, the transactions contemplated therein and authorizing execution and
delivery thereof, certified by a secretary or assistant secretary of such
Borrower (pursuant to a secretary’s certificate in substantially the form of
Schedule 4.1(b) attached hereto) as of the Closing Date to be true and correct
and in force and effect as of such date.

 

(iii)          Bylaws.  A copy of the bylaws or comparable operating agreement
of each Borrower certified by a secretary or assistant secretary of such
Borrower (pursuant to a secretary’s certificate in substantially the form of
Schedule 4.1(b) attached hereto) as of the Closing Date to be true and correct
and in force and effect as of such date.

 

46

--------------------------------------------------------------------------------


 

(iv)          Good Standing.  Copies of (i) certificates of good standing,
existence or its equivalent with respect to the each Borrower certified as of a
recent date by the appropriate Governmental Authorities of the state of
incorporation and each other state in which the failure to so qualify and be in
good standing could reasonably be expected to result in a Material Adverse
Change on the business or operations of the Borrowers and the Subsidiaries in
such state and (ii) a certificate indicating payment of all corporate franchise
taxes certified as of a recent date by the appropriate governmental taxing
authorities.

 

(v)           Incumbency.  An incumbency certificate of each Borrower certified
by a secretary or assistant secretary (pursuant to a secretary’s certificate in
substantially the form of Schedule 4.1(b) attached hereto) to be true and
correct as of the Closing Date.

 

(c)           Legal Opinions of Counsel. Subject to Section 4.3(b), the
Administrative Agent shall have received opinions of counsel for the Borrowers,
dated the Closing Date and addressed to the Administrative Agent and the
Lenders, which opinion shall provide that the Borrowers are in compliance with
(i) all corporate instruments and (ii) in all material respects, Contractual
Obligations, in each case, on the Closing Date after giving effect to initial
Extensions of Credit hereunder.

 

(d)           Officer’s Certificate.  The Administrative Agent shall have
received a certificate executed by a Responsible Officer of the Company as of
the Closing Date stating that immediately after giving effect to this Credit
Agreement, the other Credit Documents, and all the transactions contemplated
therein to occur on such date, (i) no Default or Event of Default exists, (ii)
all representations and warranties contained herein and in the other Credit
Documents are true and correct, and (iii) the Company is in compliance with each
of the financial covenants set forth in Section 6.6, as demonstrated by covenant
calculations on a schedule attached thereto.

 

(e)           Account Designation Letter.  The Administrative Agent shall have
received the executed Account Designation Letter in the form of Schedule 1.1
hereto.

 

(f)            Solvency Certificate.  The Administrative Agent shall have
received an officer’s certificate for each Borrower prepared by a Responsible
Officer of such Borrower as to the financial condition, solvency and related
matters of such Borrower, in each case after giving effect to the initial
borrowings under the Credit Documents, in substantially the form of
Schedule 4.1(f) hereto.

 

(g)           Material Adverse Change.  No Material Adverse Change shall have
occurred since December 31, 2003.

 

(h)           Financial Statements.  The Administrative Agent shall have
received copies of the financial statements referred to in Section 3.4 hereof,
each in form and substance satisfactory to it.

 

47

--------------------------------------------------------------------------------


 

(i)            Fees.  The Administrative Agent and the Lenders shall have
received all fees, if any, owing pursuant to the Fee Letter and Section 2.4.

 

(j)            Termination of Existing Indebtedness.  All existing Indebtedness
for borrowed money of the Borrowers and the Company’s Subsidiaries with respect
to the Bilateral Credit Agreements shall have been (or contemporaneously with
funding will be) repaid in full, all commitments thereunder shall have been
terminated and all Liens relating thereto, if any, shall have been terminated.

 

(k)           Corporate Structure.  The corporate capital and ownership
structure of the Borrowers shall be as described in the Form 10-K of the Company
for the year ended December 31, 2003.  The Administrative Agent and the Lenders
shall be satisfied with the corporate and capital structure of the Borrowers and
the Material Subsidiaries.

 


SECTION 4.2            CONDITIONS TO ALL EXTENSIONS OF CREDIT.

 

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

 

(a)           Representations and Warranties.  The representations and
warranties made by the Borrowers herein, in the other Credit Documents or which
are contained in any certificate furnished at any time under or in connection
herewith shall be true and correct on and as of the date of such Extension of
Credit as if made on and as of such date, unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date.

 

(b)           No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date unless such Default or Event of
Default shall have been waived in accordance with this Credit Agreement or other
applicable instrument or agreement.

 

(c)           Compliance with Commitments.  Immediately after giving effect to
the making of any such Extension of Credit (and the application of the proceeds
thereof), (i) the sum of outstanding Revolving Loans plus outstanding Swingline
Loans plus LOC Obligations shall not exceed the Aggregate Revolving Committed
Amount, (ii) the LOC Obligations shall not exceed the LOC Committed Amount and
(iii) the Swingline Loans shall not exceed the Swingline Committed Amount.

 

(d)           Additional Conditions to Revolving Loans.  If a Revolving Loan is
requested, all conditions set forth in Section 2.1 shall have been satisfied.

 

(e)           Additional Conditions to Swingline Loans.  If a Swingline Loan is
requested, all conditions set forth in Section 2.3 shall have been satisfied.

 

48

--------------------------------------------------------------------------------


 

(f)            Additional Conditions to Letters of Credit.  If the issuance of a
Letter of Credit is requested, all conditions set forth in Section 2.2 shall
have been satisfied.

 

Each request for an Extension of Credit and each acceptance by a Borrower of any
such Extension of Credit shall be deemed to constitute a representation by such
Borrower as to the matters set forth in paragraphs (a) and (b) of this Section
4.2.

 


SECTION 4.3            CONDITION TO INITIAL EXTENSION OF CREDIT TO ANY FOREIGN
BORROWER.


 

(a)           The obligation of each Lender to make any initial Extension of
Credit to a Foreign Borrower hereunder is subject to receipt by the
Administrative Agent of the English translation of the documents set forth in
Section 4.1(b) in form and substance reasonably satisfactory to the
Administrative Agent.

 

(b)           The obligation of each Lender to make any initial Extension of
Credit to the Japanese Borrower hereunder is subject to receipt by the
Administrative Agent:

 

(i)            opinion of counsel for the Japanese Borrower, addressed to the
Administrative Agent and the Lenders, which opinion shall provide that the
Japanese Borrower is in compliance with (i) all corporate instruments and (ii)
in all material respects, Contractual Obligations after giving effect to initial
Extensions of Credit hereunder, in form and substance reasonably satisfactory to
the Administrative Agent;  and

 

(ii)           a duly executed promissory note of the Japanese Borrower to
Fortis Capital Corp. and KeyBank National Association in substantially the form
of Schedule 2.1(e).

 


ARTICLE V


 


AFFIRMATIVE COVENANTS


 

The Borrowers hereby covenant and agree that on the Closing Date, and thereafter
for so long as this Credit Agreement is in effect and until the Commitments have
terminated, no Note remains outstanding and unpaid and the Borrower Obligations,
together with interest, Commitment Fee, are paid in full, the Borrowers will:

 


SECTION 5.1            FINANCIAL INFORMATION.


 

Furnish to the Administrative Agent and each of the Lenders:

 

(a)           As soon as available and in any event within 45 days after the end
of each of the first three quarters of each fiscal year, the Company’s Form 10-Q
containing the consolidated balance sheets of the Company and its Subsidiaries
as at the end of such

 

49

--------------------------------------------------------------------------------


 

quarterly fiscal period and statements of earnings and cash flow of the Company
and its Subsidiaries on a consolidated basis for such period, certified by a
Responsible Officer of the Company;

 

(b)           as soon as available and in any event within 90 days after the end
of each fiscal year of the Company, the Company’s Form 10-K containing a copy of
the annual audit report for such fiscal year for the Company and its
Subsidiaries on a consolidated basis, including balance sheets of the Company
and its Subsidiaries on a consolidated basis as of the end of such fiscal year
and statements of earnings and cash flow on a consolidated basis for such fiscal
year, in each case certified in a manner acceptable to the Administrative Agent
by independent public accountants acceptable to the Administrative Agent;

 

(c)           concurrently with the delivery of the financial statements
described in paragraphs (a) and (b), a certificate from a Responsible Officer of
the Company certifying whether there exists any Default or Event of Default, and
setting forth the Leverage Ratio and the Fixed Charge Coverage Ratio as of the
end of the period covered by such financial statements;

 

(d)           promptly, copies of all financial statements and reports that the
Company sends to its shareholders, and copies of all financial statements and
regular, periodical or special reports (including Forms 10-K, 10-Q and 8-K) that
the Company or any Subsidiary may make to, or file with, the SEC; and

 

(e)           such other information with respect to the condition or
operations, financial or otherwise, of the Company and its Subsidiaries as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Any of the above documents that are filed electronically by the Company with the
SEC shall be deemed to have been provided to the Administrative Agent and the
Lenders on the date the same are available on EDGAR.

 


SECTION 5.2            USE OF PROCEEDS.


 

Use the proceeds of Loans for the general corporate purposes of the Borrowers,
including, without limitation, the repurchase of the Company’s shares.

 


SECTION 5.3            PAYMENT OF OBLIGATIONS.


 

If and to the extent the failure to do so could reasonably be expected to cause
a Material Adverse Change, pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
Indebtedness and other obligations of whatever nature, except where the amount
or validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Company; and cause each of its Subsidiaries so to
do.

 

50

--------------------------------------------------------------------------------


 


SECTION 5.4            CONDUCT OF BUSINESS AND MAINTENANCE OF EXISTENCE.


 

(a)           Continue to engage in business of the same general type as now
conducted by it and preserve, renew and keep in full force and effect its
corporate existence and take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business (except to the extent that failure to do so could not, individually or
in the aggregate, reasonably be expected to cause a Material Adverse Change).

 

(b)           Comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith could not individually or
in the aggregate, reasonably be expected to cause a Material Adverse Change.

 


SECTION 5.5            INSURANCE.


 

Maintain on a consolidated basis, adequate insurance coverage on all its
properties, with financially sound and reputable insurance companies.

 


SECTION 5.6            BOOKS AND RECORDS.


 

Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities.

 


SECTION 5.7            NOTICES.


 

Promptly, upon gaining actual knowledge thereof, give notice to the
Administrative Agent and each Lender of

 

(a)           the occurrence of any Default or Event of Default, and

 

(b)           any Material Adverse Change; provided, however, that no Borrower
shall be required to give notice under this paragraph (b) unless such change
requires the Company to file a report on Form 8-K with the SEC.

 

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action (if any) the Company proposes to take with respect
thereto.

 


SECTION 5.8            PAYMENT OF TAXES.


 

If and to the extent the failure to do any of the following could, individually
or in the aggregate, reasonably be expected to cause a Material Adverse Change,
pay and discharge, and cause each Subsidiary to pay and discharge, prior to
their becoming delinquent all taxes, assessments and other governmental charges
or levies imposed upon it or its income or upon any of its property or assets,
or upon any part thereof, as well as all lawful claims of any kind

 

51

--------------------------------------------------------------------------------


 

(including claims for labor, materials and supplies) which, if unpaid, might by
law become a Lien upon its property; provided, that no Borrower nor any
Subsidiary will be required to pay any such tax, assessment, charge, levy or
claim if the amount, applicability or validity thereof shall be contested in
good faith by appropriate proceedings or other appropriate actions diligently
conducted and if such Borrower or any such Subsidiary shall have set aside on
its books such reserves, if any, with respect thereto as are required by GAAP
and deemed appropriate by the Company and its independent public accountants.

 


SECTION 5.9            FURTHER ASSURANCES.


 

From time to time hereafter, execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and will take
all such actions, as the Administrative Agent or any Lender may reasonably
request, for the purposes of implementing or effectuating the provisions of the
Credit Documents.  Upon the exercise by the Administrative Agent or any Lender
of any power, right, privileges or remedy pursuant to the Credit Documents,
which requires any consent, approval, recording, qualification or authorization
of any Governmental Authority, the applicable Borrower will execute and deliver,
or will cause the execution and delivery of, all applications, certifications,
instruments and other documents and papers that the Administrative Agent or any
Lender may be required to obtain from such Borrower for such governmental
consent, approval, recording, qualification or authorization.

 


SECTION 5.10         NO DIVIDEND RESTRICTIONS.


 

Neither the Company nor any wholly-owned Material Subsidiary of the Company is a
party to, nor will any wholly-owned Material Subsidiary of the Company become a
party to, any agreement prohibiting or restricting the payment of dividends.

 


ARTICLE VI


 


NEGATIVE COVENANTS


 

The Borrowers hereby covenant and agree that on the Closing Date, and thereafter
for so long as this Credit Agreement is in effect and until the Commitments have
terminated, no Note remains outstanding and unpaid and the Borrower Obligations,
together with interest, Commitment Fee and all other amounts owing to the
Administrative Agent or any Lender hereunder, are paid in full that:

 


SECTION 6.1            LIMITATION ON LIENS.


 

No Borrower will, nor will they permit any Subsidiary to, create, assume, incur
or suffer to exist any Lien on any asset now owned or hereafter acquired by it,
except for the following:

 

(a)           Liens existing on the date hereof, which are reflected in the
balance sheet referred to in Section 3.4 hereof or the footnotes thereto, and
renewals, extensions and continuations thereof, provided that such renewals,
extensions and continuations shall not

 

52

--------------------------------------------------------------------------------


 

(i) increase the Indebtedness secured thereby or (ii) extend the coverage
thereof beyond the original coverage of such Lien;

 

(b)           Liens for taxes, assessments or other governmental charges not yet
delinquent or being contested in good faith and by appropriate proceedings;
Liens in connection with workers’ compensation, unemployment insurance or other
social security obligations; Liens securing the performance of bids, tenders,
contracts, surety and appeal bonds; Liens to secure progress or partial payments
and other Liens of like nature arising in the ordinary course of business;
mechanics’, workmen’s, materialmen’s or other like Liens arising in the ordinary
course of business in respect of obligations which are not yet due or which are
being contested in good faith; and other Liens arising in the ordinary course of
business and incidental to the conduct of the business of the Company or such
Subsidiary or to the ownership of its properties or assets, which were not
incurred in connection with the borrowing of money and which do not materially
detract front the value of the properties or assets of the Company or materially
affect the use thereof in the operation of its business;

 

(c)           Liens in respect of judgments and awards to the extent that such
judgments or awards are being contested in good faith and adequate insurance or
appropriate reserves are maintained with respect thereto on the books of the
Company to the extent required by GAAP and so long as execution is not levied
thereunder;

 

(d)           Liens on any property acquired after the date hereof which Liens
existed when such property was acquired, and extensions and renewals of such
Liens; provided that no such extension or renewal shall increase the aggregate
amount of Indebtedness secured thereby, nor add to the property subject to such
Lien;

 

(e)           any Lien on any asset securing Indebtedness incurred or assumed
for the purpose of financing all or any part of the cost of acquiring or
improving such asset; provided that such Lien attaches to such asset
concurrently with or within 120 days after the acquisition or completion of the
improvement thereof;

 

(f)            other Liens incurred by the Company in the ordinary course of its
business, provided that the aggregate amount of Indebtedness secured by all
Liens permitted by this clause (f) shall not exceed $20,000,000 in the
aggregate;

 

(g)           zoning restrictions, easements, licenses, reservations,
provisions, covenants, conditions, waivers, restrictions on the use of property
or minor irregularities of title which do not in the aggregate materially
detract from the value of its property or assets or materially impair the use
thereof in the operations, business or prospects of the Company or its
Subsidiaries; and

 

(h)           Liens on the property or assets of any Subsidiary in favor of the
Company or any Subsidiary (other than any Liens on the property or assets of any
Foreign Borrower in favor of any Foreign Subsidiary (other than another Foreign
Borrower)).

 

53

--------------------------------------------------------------------------------


 

It being agreed that nothing in this Section shall be deemed to directly or
indirectly limit any lien that the Company or any of its Subsidiaries may grant
to any other Person on any margin stock (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System) owned thereby to the
extent such limitation could result in the view that the Borrower Obligations
hereunder are directly or indirectly secured by such margin stock.

 


SECTION 6.2            DISSOLUTIONS AND MERGERS.


 

Neither the Company nor any Foreign Borrower shall merge into or consolidate
with or into any corporation or entity, unless, after giving effect to such
merger or consolidation (a) the Company or such Foreign Borrower, as applicable,
is the surviving corporation, and (b) no Default or Event of Default has
occurred and is continuing or would result therefrom.

 


SECTION 6.3            DISPOSITION OF ASSETS.


 

The Company shall not, and shall not permit any of its Subsidiaries to, convey,
sell, assign, lease, transfer or dispose all or any portion of its assets
(including accounts receivable and Capital Stock of Subsidiaries) to any Person
in a single transaction or in a series of transactions, except for

 

(a)           any Sale in the ordinary course of business; and

 

(b)           so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, Sales of assets with an aggregate book
value not exceeding 10% of the consolidated assets of the Company and its
Subsidiaries (as determined in accordance with GAAP and this Section 6.3) as of
the end of the most recently concluded Fiscal Year; provided that, for purposes
of this paragraph (b):

 

(i)            the consolidated assets of the Company and its Subsidiaries as of
the end of the most recently concluded Fiscal Year shall exclude any interest of
the Company in The TriZetto Group Inc., and any shares of Capital Stock of a
Subsidiary that are subject to a Sale shall be valued at the aggregate net book
value of the assets of such Subsidiary multiplied by a fraction of which the
numerator is the aggregate number of shares of Capital Stock of such Subsidiary
issued or disposed of in such Sale and the denominator is the aggregate number
of shares of Capital Stock of such Subsidiary outstanding immediately prior to
such Sale; and

 

(ii)           any Sale (x) by any Subsidiary to the Company of a wholly-owned
Subsidiary and (y) any Sale of the Company’s interest in The TriZetto Group Inc.
shall not be taken into account.

 

It being agreed that nothing in this Section shall be deemed to directly or
indirectly limit any sale by the Company or any of its Subsidiaries to any other
Person of margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System) to the

 

54

--------------------------------------------------------------------------------


 

extent such limitation could result in the view that the Borrower Obligations
hereunder are directly or indirectly secured by such margin stock.

 


SECTION 6.4            CONDUCT OF BUSINESS.


 

Neither the Company nor any Foreign Borrower shall make or permit to be made any
material change in the character of its business as carried on at the Closing
Date.

 


SECTION 6.5            COMPLIANCE WITH FEDERAL RESERVE REGULATIONS.


 

Except for systematic stock repurchase programs from time to time conducted by
the Company, neither the Company nor any Foreign Borrower shall use any part of
the proceeds of any credit extended under this Credit Agreement or the other
Credit Documents to purchase or carry, or to reduce or retire any Indebtedness
incurred to purchase or carry, any margin stock (as defined in Regulation U of
the Board of Governors of the Federal Reserve System) or to extend credit to any
Person for the purpose of purchasing or carrying any margin stock.

 


SECTION 6.6            FINANCIAL COVENANTS.


 

The Company will not permit (a) the Leverage Ratio to exceed at any time 2.50 to
1.00 or (b) the Fixed Charge Coverage Ratio to be less than at any time 2.00 to
1.00.

 


SECTION 6.7            SUBSIDIARY INDEBTEDNESS.


 

No Subsidiary will create, incur, assume, or suffer to exist any Indebtedness
that, when totaled with all other Indebtedness of the Subsidiaries, is in excess
of $250,000,000.

 


ARTICLE VII


 


EVENTS OF DEFAULT


 


SECTION 7.1            EVENTS OF DEFAULT.


 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a)           Any Borrower shall fail to pay (i) any principal on any Note when
due in accordance with the terms thereof or hereof; or any Borrower shall fail
to reimburse the Issuing Lender for any LOC Obligations when due in accordance
with the terms hereof; or (ii) any interest on any Note or any fee or other
amount payable hereunder when due in accordance with the terms thereof or
hereof, and such failure shall continue unremedied for five (5) days; or

 

(b)           Any representation or warranty made or deemed made herein or in
any of the other Credit Documents or which is contained in any certificate,
document or

 

55

--------------------------------------------------------------------------------


 

financial or other statement furnished at any time under or in connection with
this Credit Agreement shall prove to have been incorrect, false or misleading in
any material respect on or as of the date made or deemed made; or

 

(c)           (i) Any Borrower shall fail to perform, comply with or observe any
term, covenant or agreement applicable to it contained in Section 5.1, 5.2,
5.4(a), Section 5.7 or Article VI hereof; or (ii) any Borrower shall default on
any other covenant, contained in this Credit Agreement or the other Credit
Documents or any other agreement, document or instrument among any Borrower, the
Administrative Agent and the Lenders or executed by any Borrower in favor of the
Administrative Agent or the Lenders (other than as described in Sections 7.1(a)
or 7.1(c)(i) above), and in the event such breach or failure to comply continues
for thirty (30) days of its occurrence after the earlier of a Responsible
Officer becoming aware of such default or the receipt by the Company of written
notice of such default from the Administrative Agent; or

 

(d)           The Company or any of its Subsidiaries shall (i) default in any
payment of principal of or interest on any Indebtedness of the Company or any of
its Subsidiaries (other than the Notes) in a principal amount outstanding of at
least $10,000,000 in the aggregate beyond the period of grace (not to exceed
30 days), if any, provided in the instrument or agreement under which such
Indebtedness was created; or (ii) default in the observance or performance of
any other agreement or condition relating to any Indebtedness of the Company or
any of its Subsidiaries in a principal amount outstanding of at least
$10,000,000 in the aggregate or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, in each case, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due prior to its
stated maturity; or

 

(e)           The Company or any Material Subsidiary shall (i) become insolvent
or generally fail to pay, or admit in writing its ability or unwillingness to
pay, debts as they become due; (ii) apply for, consent to or acquiesce in the
appointment of a trustee, receiver, sequestrator or other custodian for the
Company or any Material Subsidiary or any substantial part of the property
thereof, or make a general assignment for the benefit of creditors; (iii) in the
absence of such application, consent or acquiescence, permit or suffer to exist
the appointment of a trustee, receiver, sequestrator or other custodian for the
Company or any Material Subsidiary or for a substantial part of the property
thereof, and such trustee, receiver, sequestrator or other custodian shall not
be discharged within 60 days; (iv) permit or suffer to exist the commencement of
any bankruptcy, reorganization, debt arrangement or other case or proceeding
under any bankruptcy or insolvency law, or any dissolution, winding up or
liquidation proceeding, in respect of the Company or any Material Subsidiary
and, if any such case or proceeding shall be consented to or acquiesced in by
the Company or any Material Subsidiary or shall result in the entry of an order
for relief or shall remain for sixty (60) days undismissed; or (v) take any
action authorizing, or in furtherance of, any of the foregoing; or

 

56

--------------------------------------------------------------------------------


 

(f)            Any judgment or order shall be entered against any Borrower or
any of the Material Subsidiaries involving a liability (to the extent not
covered by insurance) of $10,000,000 or more and such judgment or order shall
not be paid or otherwise satisfied, and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order, or (ii) there
shall be any period of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(g)           Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof or a waiver of such standard or
extension of any amortization period is sought or granted under Section 412 of
the Code, any Plan shall have had or is likely to have a trustee appointed to
administer such Plan, any Plan is, shall have been or is likely to be terminated
or the subject of termination proceedings under ERISA, any Plan shall have an
Unfunded Current Liability, a contribution required to be made to a Plan or a
foreign pension plan has not been timely made or the Company, any Subsidiary or
any ERISA Affiliate has incurred or is likely to incur a liability to or on
account of a Plan under Section 409, 502(i), 502(1), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 401 (a)(29), 4971, 4975 or 4980 of
the Code (ii) there shall result from any such event or events the imposition of
a Lien, the granting of a security interest, or a liability or a material risk
of incurring a liability, and (iii) which Lien, security interest or liability,
individually and/or in the aggregate, in the opinion of the Administrative Agent
or any Lender will cause a Material Adverse Change; or

 

(h)           There shall occur a Change of Control.

 


SECTION 7.2            ACCELERATION; REMEDIES.


 

Upon the occurrence of an Event of Default, then, and in any such event, (a) if
such event is an Event of Default specified in Section 7.1(e) above,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all other amounts under the Credit Documents
(including without limitation the maximum amount of all contingent liabilities
under Letters of Credit) shall immediately become due and payable, and (b) if
such event is any other Event of Default, either or both of the following
actions may be taken:  (i) with the written consent of the Required Lenders, the
Administrative Agent may, or upon the written request of the Required Lenders,
the Administrative Agent shall, by notice to the Borrowers declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the written consent of the Required
Lenders,  the Administrative Agent may, or upon the written request of the
Required Lenders, the Administrative Agent shall, by notice of default to the
Borrowers, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Credit Agreement and the Notes to be due and payable
forthwith and direct the Borrowers to pay to the Administrative Agent cash
collateral as security for the LOC Obligations for subsequent drawings under
then outstanding Letters of Credit an amount equal to the maximum amount of
which may be drawn under Letters of Credit then outstanding, whereupon the same
shall immediately become due and payable.

 

57

--------------------------------------------------------------------------------


 


ARTICLE VIII


 


THE ADMINISTRATIVE AGENT


 


SECTION 8.1            APPOINTMENT.


 

Each Lender hereby irrevocably designates and appoints Wachovia as the
Administrative Agent of such Lender under this Credit Agreement, and each such
Lender irrevocably authorizes Wachovia, as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Credit
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Credit Agreement,
together with such other powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary elsewhere in this Credit
Agreement, the Administrative Agent  shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or otherwise exist against the Administrative Agent.

 


SECTION 8.2            DELEGATION OF DUTIES.


 

The Administrative Agent may execute any of its duties under this Credit
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.  Without
limiting the foregoing, the Administrative Agent may appoint one of its
affiliates as its agent to perform its the functions of the Administrative Agent
hereunder relating to the advancing of funds to the Borrowers and distribution
of funds to the Lenders and to perform such other related functions of the
Administrative Agent hereunder as are reasonably incidental to such functions.

 


SECTION 8.3            EXCULPATORY PROVISIONS.


 

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Credit Agreement (except for its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
the Borrowers or any officer thereof contained in this Credit Agreement or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Credit Agreement or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of any of the Credit Documents or for any failure
of any of the Borrowers to perform its obligations hereunder or thereunder.  The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance by the Borrowers of
any of the agreements contained in, or

 

58

--------------------------------------------------------------------------------


 

conditions of, this Credit Agreement, or to inspect the properties, books or
records of the Borrowers.

 


SECTION 8.4            RELIANCE BY THE ADMINISTRATIVE AGENT.


 

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any Credit Document, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it in
good faith to be genuine and correct and to have been signed, sent or made by
the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrowers), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless (a) a written notice of assignment, negotiation
or transfer thereof shall have been filed with the Administrative Agent and
(b) the Administrative Agent shall have received the written agreement of such
assignee to be bound hereby as fully and to the same extent as if such assignee
were an original Lender party hereto, in each case in form satisfactory to the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Credit Agreement unless it
shall first receive such advice or concurrence of the Required Lenders or all
the Lenders as may be required under this Credit Agreement or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.  The Administrative Agent shall, subject to Section 8.3, be
fully protected in acting, or in refraining from acting, under any of the Credit
Documents in accordance with a request of the Required Lenders or all of the
Lenders, as may be required under this Credit Agreement, and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Notes.

 


SECTION 8.5            NOTICE OF DEFAULT.


 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or a Borrower referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.  The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders, or all Lenders, as applicable; provided,
however, that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Lenders
except to the extent that this Credit Agreement expressly requires that such
action be taken, or not taken, only with the consent or upon the authorization
of the Required Lenders, or all of the Lenders, as the case may be.

 

59

--------------------------------------------------------------------------------


 


SECTION 8.6            NON-RELIANCE ON THE ADMINISTRATIVE AGENT AND OTHER
LENDERS.


 

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrowers, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrowers and made its own decision to
make its Loans hereunder and enter into this Credit Agreement.  Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrowers.  Except for notices, reports
and other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrowers which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 


SECTION 8.7            INDEMNIFICATION.


 

The Lenders agree to indemnify the Administrative Agent in its capacity as such
hereunder (to the extent not reimbursed by the applicable Borrower and without
limiting the obligation of the Borrowers to do so), ratably according to their
respective Commitment Percentages in effect on the date on which indemnification
is sought under this Section, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Notes)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of any Credit Document or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided,
however, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction.  The agreements in this Section 8.7 shall survive the
termination of this Credit Agreement and payment of the Notes and all other
amounts payable hereunder.

 

60

--------------------------------------------------------------------------------


 


SECTION 8.8            ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY.


 

The Administrative Agent and its affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrowers as though
the Administrative Agent was not an Administrative Agent hereunder.  With
respect to its Loans made or renewed by it and any Note issued to it, the
Administrative Agent shall have the same rights and powers under this Credit
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

 


SECTION 8.9            SUCCESSOR ADMINISTRATIVE AGENT.


 

The Administrative Agent may resign as Administrative Agent upon 30 days’ prior
notice to the Borrowers and the Lenders.  If the Administrative Agent shall
resign as an Administrative Agent under this Credit Agreement and the Notes,
then the Required Lenders shall appoint from among the Lenders a successor agent
for the Lenders, which successor agent shall be approved by the Company with
such approval not to be unreasonably withheld (provided, however if an Event of
Default shall exist at such time, no approval of the Company shall be required
hereunder), whereupon such successor agent shall succeed to the rights, powers
and duties of the Administrative Agent, and the term “Administrative Agent”,
shall mean such successor Administrative Agent effective upon such appointment
and approval, and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Credit Agreement or any holders of the Notes.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 8.9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Credit Agreement.

 


SECTION 8.10         NATURE OF DUTIES.


 

Except as otherwise expressly stated herein, any agent (other than the
Administrative Agent) or arranger listed from time to time on the cover page of
this Credit Agreement shall have no obligations, responsibilities or duties
under this Credit Agreement or under any other Credit Document other than
obligations, responsibilities and duties applicable to all Lenders in their
capacity as Lenders; provided, however, that such agents and arrangers shall be
entitled to the same rights, protections, exculpations and indemnifications
granted to the Administrative Agent under this Article VIII in their capacity as
an agent or arranger.

 

Section 8.11         Other Agents; Arrangers.

 

Except as otherwise expressly stated herein, any agent (other than the
Administrative Agent) or arranger listed from time to time on the cover page of
this Credit Agreement shall have no obligations, responsibilities or duties
under this Credit Agreement or under any other Credit Document other than
obligations, responsibilities and duties applicable to all Lenders in their
capacity as Lenders; provided, however, that such agents and arrangers shall be
entitled to the

 

61

--------------------------------------------------------------------------------


 

same rights, protections, exculpations and indemnifications granted to the
Administrative Agent under this Article VIII in their capacity as an agent or
arranger.

 


ARTICLE IX


 


MISCELLANEOUS


 


SECTION 9.1            AMENDMENTS AND WAIVERS.


 

Neither this Credit Agreement nor any of the other Credit Documents, nor any
terms hereof or thereof may be amended, supplemented, waived or modified except
in accordance with the provisions of this Section 9.1.  The Required Lenders
may, or, with the written consent of the Required Lenders, the Administrative
Agent may, from time to time, (a) enter into with the Borrowers written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Credit Agreement or
the other Credit Documents or changing in any manner the rights of the Lenders
or of the Borrowers hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders may specify in such instrument, any of the
requirements of this Credit Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that no
such amendment, waiver, supplement, modification or release shall:

 

(i)            reduce the amount or extend the scheduled date of maturity of any
Loan or Note or any installment thereon, or reduce the stated rate of any
interest or fee payable hereunder (other than interest at the increased
post-default rate) or extend the scheduled date of any payment thereof or
increase the amount or extend the expiration date of any Lender’s Commitment, in
each case without the written consent of each Lender directly affected thereby,
or

 

(ii)           amend, modify or waive any provision of this Section 9.1 or
reduce the percentage specified in the definition of Required Lenders, without
the written consent of all the Lenders, or

 

(iii)          amend, modify or waive any provision of Article VIII without the
written consent of the then Administrative Agent, or

 

(iv)          amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders,
without the written consent of such Required Lenders or Lenders as appropriate;
or

 

(v)           amend, modify or waive any provision of the Credit Documents
affecting the rights or duties of the Administrative Agent, the Issuing Lender
or the Swingline Lender under any Credit Document without the written consent of

 

62

--------------------------------------------------------------------------------


 

the Administrative Agent, the Issuing Lender and/or the Swingline Lender, as
applicable, in addition to the Lenders required hereinabove to take such action;

 

(vi)          amend or modify the definition of Borrower Obligations to delete
or exclude any obligation or liability described therein without the written
consent of each Lender and each Hedging Agreement Provider directly affected
thereby;

 

(vii)         amend, modify or waive any provision of Section 2.11 in a manner
that would alter the pro rata share of payments required thereby without the
written consent of each Lender directly affected thereby.

 

Any such waiver, amendment, supplement or modification and any such release
shall apply equally to each of the Lenders and shall be binding upon the
Borrowers, the Lenders, the Administrative Agent and all future holders of the
Notes.  In the case of any waiver, the Borrowers, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the outstanding Loans and Notes and other Credit Documents,
and any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

 

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrowers shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9).  In
addition, the Borrowers and the Lenders hereby authorize the Administrative
Agent to modify this Credit Agreement by unilaterally amending or supplementing
Schedule 2.1(a) from time to time in the manner requested by the Borrowers, the
Administrative Agent or any Lender in order to reflect any assignments or
transfers of the Loans as provided for hereunder; provided, however, that the
Administrative Agent shall promptly deliver a copy of any such modification to
the Borrowers and each Lender.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Borrower to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

 


SECTION 9.2            NOTICES.


 

Except as otherwise provided in Article II, all notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made (a) when delivered by hand, (b) when
transmitted via telecopy (or other facsimile device) to the number set out
herein, (c) the Business Day immediately following the day on which the same has
been delivered prepaid to a reputable national overnight air courier service, or
(d) the third Business Day following the day on which the same is sent by
certified or registered mail, postage prepaid, in each case, addressed as
follows in the case of the Borrowers and the Administrative

 

63

--------------------------------------------------------------------------------


 

Agent, and as set forth on Schedule 9.2 in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto and
any future holders of the Notes:

 

The Company

IMS Health Incorporated

and the other

1499 Post Road

Borrowers:

Fairfield, Connecticut 06284

 

Attention: Jeff Ford, Treasurer

 

Telecopier: (203) 319-4533

 

Telephone: (203) 319-4527

 

 

The Administrative

Wachovia Bank, National Association, as Administrative Agent

Agent:

Charlotte Plaza

 

201 South College Street, CP-8

 

Charlotte, North Carolina 28288-0680

 

Attention: Syndication Agency Services

 

Telecopier: (704) 383-0288

 

Telephone: (704) 383-6591

 

 

 

with a copy to:

 

 

 

Wachovia Bank, National Association

 

One Wachovia Center, DC-5

 

Charlotte, North Carolina 28288-0737

 

Attention: Agency Management

 

Telecopier: (704) 383-7611

 

Telephone: (704) 715-7708

 

 

 

with respect to Foreign Currency Loans:

 

 

 

Wachovia Bank, National Association

 

London Branch

 

3 Bishopsgate

 

London, England EC2N3AB

 

Attention:

Maureen Hart

 

Facsimile:

011 44 207 929 4645

 

 

 

with a copy to:

 

 

 

Wachovia Bank, National Association

 

Charlotte Plaza

 

201 South College Street, CP-8

 

Charlotte, North Carolina 28288-0680

 

Attention: Syndication Agency Services

 

Telecopier: (704) 383-0288

 

Telephone: (704) 383-6591

 

64

--------------------------------------------------------------------------------


 


SECTION 9.3            NO WAIVER; CUMULATIVE REMEDIES.


 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 


SECTION 9.4            PAYMENT OF EXPENSES AND TAXES.


 

The Borrowers jointly and severally agree (a) to pay or reimburse the
Administrative Agent and the Arranger for all their reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation, printing and execution of, and any amendment,
supplement or modification to, this Credit Agreement and the other Credit
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, together with the reasonable fees and disbursements of counsel to
the Administrative Agent and the Arranger, (b) to pay or reimburse each Lender
and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this Credit
Agreement and the other Credit Documents, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent and to
the Lenders, and (c) on demand, to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, the Credit Documents and any such other documents, and (d) to
pay, indemnify, and hold each Lender and the Administrative Agent and their
Affiliates harmless from and against, any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of the Credit
Documents and any such other documents and the use, or proposed use, of proceeds
of the Loans (all of the foregoing, collectively, the “indemnified
liabilities”); provided, however, that the Borrowers shall not have any
obligation hereunder to any Agent or any Lender or any Affiliate thereof with
respect to indemnified liabilities to the extent (i) arising from the gross
negligence or willful misconduct of the Administrative Agent or any such Lender
or any such Affiliate, as determined by a court of competent jurisdiction or
(ii) relating to disputes among any Lender or Affiliate thereof and the
Administrative Agent or one or more other Lender or Affiliate thereof unless
such dispute is related to this Credit Agreement or the Extensions of Credit
hereunder.  No Borrower shall be required to indemnify any Indemnified Party for
any amount paid or payable to any Indemnified Party in the compromise or
settlement of any action, proceeding or investigation without the prior written
consent of the Company, which consent shall not be unreasonably withheld. 
Promptly after receipt by an Indemnified Party of notice of its involvement in
any action, proceeding or investigation, such Indemnified Party shall, if a
claim for indemnification in

 

65

--------------------------------------------------------------------------------


 

respect thereof is to be made against the Company under this Credit Agreement,
promptly notify the Company in writing of such involvement.  Failure by the
Indemnified Party to so notify the Company shall not relieve the Company from
the obligation to indemnify the Indemnified Party under this Credit Agreement
except to the extent that the Company suffers actual prejudice as a result of
such failure, and shall not relieve the Company from its obligation to provide
reimbursement and contribution to the Indemnified Party.  It is acknowledged and
agreed that each Indemnified Party shall cooperate with the Company in good
faith to coordinate a mutual defense strategy and to enter into joint defense
agreements and will use commercially reasonable efforts to minimize the costs
thereof including, without limitation, (i) the delivery of periodic updates with
respect to legal and other expenses incurred, (ii)  limiting the engagement of
legal counsel to one law firm at any one time (excluding local counsel which may
be engaged as deemed necessary by the Indemnified Party) and (iii) the taking of
such other measures in connection therewith as may be reasonably requested by
the Company.  The agreements in this Section 9.4 shall survive repayment of the
Loans and the Borrower Obligations.

 


SECTION 9.5            SUCCESSORS AND ASSIGNS; PARTICIPATIONS; PURCHASING
LENDERS.


 

(a)           This Credit Agreement shall be binding upon and inure to the
benefit of the Borrowers, the Lenders, the Administrative Agent, all future
holders of the Notes and their respective successors and assigns, except that
the Borrowers may not assign or transfer any of their rights or obligations
under this Credit Agreement or the other Credit Documents without the prior
written consent of each Lender; except to the extent any such assignment results
from the consummation of a merger or consolidation permitted pursuant to Section
6.2 of this Credit Agreement.

 

(b)           Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time sell to one or more
banks or other entities (“Participants”) participating interests in any Loan
owing to such Lender, any Note held by such Lender, any Commitment of such
Lender, or any other interest of such Lender hereunder.  In the event of any
such sale by a Lender of participating interests to a Participant, such Lender’s
obligations under this Credit Agreement to the other parties to this Credit
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Note for all purposes under this Credit Agreement, and the Borrowers and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Credit
Agreement.  No Lender shall transfer or grant any participation under which the
Participant shall have rights to approve any amendment to or waiver of this
Credit Agreement or any other Credit Document except to the extent such
amendment or waiver would (i) extend the scheduled maturity of any Loan or Note
or any installment thereon in which such Participant is participating, or reduce
the stated rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of interest at the increased post-default
rate) or reduce the principal amount thereof, or increase the amount of the
Participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default shall not constitute
a change in the terms of such participation, and that an increase in any
Commitment or Loan shall be permitted

 

66

--------------------------------------------------------------------------------


 

without consent of any participant if the Participant’s participation is not
increased as a result thereof) or (ii) consent to the assignment or transfer by
the Borrowers of any of their respective rights and obligations under this
Credit Agreement.  In the case of any such participation, the Participant shall
not have any rights under this Credit Agreement or any of the other Credit
Documents (the Participant’s rights against such Lender in respect of such
participation to be those set forth in the agreement executed by such Lender in
favor of the Participant relating thereto) and all amounts payable by the
Borrowers hereunder shall be determined as if such Lender had not sold such
participation; provided that each Participant shall be entitled to the benefits
of Sections 2.16, 2.17 and 2.18 with respect to its participation in the
Commitments and the Loans outstanding from time to time; provided further, that
no Participant shall be entitled to receive any greater amount pursuant to such
Sections than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred.

 

(c)           Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time, sell or assign to
any Lender or any Affiliate or Related Fund thereof and with the consent of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrowers (in each case, which consent shall not be unreasonably
withheld or delayed), to one or more additional banks or financial institutions
or entities (“Purchasing Lenders”), all or any part of its rights and
obligations under this Credit Agreement and the Notes in minimum amounts of
$5,000,000 with respect to its Revolving Commitment and its Revolving Loans (or,
if less, the entire amount of such Lender’s Revolving Commitment and Revolving
Loans), pursuant to a Commitment Transfer Supplement, executed by such
Purchasing Lender and such transferor Lender (and, in the case of a Purchasing
Lender that is not then a Lender or an affiliate or Related Fund thereof, the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company), and delivered to the Administrative Agent for its
acceptance and recording in the Register; provided, however, that any sale or
assignment to an existing Lender, or Affiliate or Related Fund thereof, shall
not require the consent of the Administrative Agent or the Borrowers nor shall
any such sale or assignment be subject to the minimum assignment amounts
specified herein.  Upon such execution, delivery, acceptance and recording, from
and after the Transfer Effective Date specified in such Commitment Transfer
Supplement, (x) the Purchasing Lender thereunder shall be a party hereto and, to
the extent provided in such Commitment Transfer Supplement, have the rights and
obligations of a Lender hereunder with a Commitment as set forth therein, and
(y) the transferor Lender thereunder shall, to the extent provided in such
Commitment Transfer Supplement, be released from its obligations under this
Credit Agreement (and, in the case of a Commitment Transfer Supplement covering
all or the remaining portion of a transferor Lender’s rights and obligations
under this Credit Agreement, such transferor Lender shall cease to be a party
hereto).  Such Commitment Transfer Supplement shall be deemed to amend this
Credit Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of Commitment
Percentages arising from the purchase by such Purchasing Lender of all or a
portion of the rights and obligations of such transferor Lender under this
Credit

 

67

--------------------------------------------------------------------------------


 

Agreement and the Notes.  On or prior to the Transfer Effective Date specified
in such Commitment Transfer Supplement, the Borrowers, at their own expense,
shall execute and deliver to the Administrative Agent in exchange for the Notes
delivered to the Administrative Agent pursuant to such Commitment Transfer
Supplement new Notes to the order of such Purchasing Lender in an amount equal
to the Commitment assumed by it pursuant to such Commitment Transfer Supplement
and, unless the transferor Lender has not retained a Commitment hereunder, new
Notes to the order of the transferor Lender in an amount equal to the Commitment
retained by it hereunder.  Such new Notes shall be dated the Closing Date and
shall otherwise be in the form of the Notes replaced thereby.

 

(d)           The Administrative Agent shall maintain at its address referred to
in Section 9.2 a copy of each Commitment Transfer Supplement delivered to it and
a register (the “Register”) for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount of the Loans owing to,
each Lender from time to time.  The entries in the Register shall be conclusive,
in the absence of manifest error, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register as
the owner of the Loan recorded therein for all purposes of this Credit
Agreement.  The Register shall be available for inspection by the Borrowers or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(e)           Upon its receipt of a duly executed Commitment Transfer
Supplement, together with payment to the Administrative Agent by the transferor
Lender or the Purchasing Lender, as agreed between them, of a registration and
processing fee of $3,500 for each Purchasing Lender (other than an Affiliate of
such Lender or a Related Fund) listed in such Commitment Transfer Supplement and
the Notes subject to such Commitment Transfer Supplement, the Administrative
Agent shall (i) accept such Commitment Transfer Supplement, (ii) record the
information contained therein in the Register and (iii) give prompt notice of
such acceptance and recordation to the Lenders and the Borrowers.

 

(f)            The Borrowers authorize each Lender to disclose to any
Participant or Purchasing Lender (each, a “Transferee”) and any prospective
Transferee any and all financial information in such Lender’s possession
concerning the Borrowers and its Affiliates which has been delivered to such
Lender by or on behalf of the Borrowers pursuant to this Credit Agreement or
which has been delivered to such Lender by or on behalf of the Borrowers in
connection with such Lender’s credit evaluation of the Borrowers and its
Affiliates prior to becoming a party to this Credit Agreement, in each case
subject to Section 9.15.

 

(g)           At the time of each assignment pursuant to this Section 9.5 to a
Person which is not already a Lender hereunder and which is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) for Federal
income tax purposes, the respective assignee Lender shall provide to the
Borrowers and the Administrative Agent the appropriate Internal Revenue Service
Forms described in Section 2.19.

 

68

--------------------------------------------------------------------------------


 

(h)           Nothing herein shall prohibit any Lender from pledging or
assigning any of its rights under this Credit Agreement (including, without
limitation, any right to payment of principal and interest under any Note) to
any Federal Reserve Bank in accordance with applicable laws.

 


SECTION 9.6            ADJUSTMENTS; SET-OFF.


 

(a)           Each Lender agrees that if any Lender (a “benefited Lender”) shall
at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 7.1(e), or otherwise) in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans, or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.  The Borrowers agree that each Lender so
purchasing a portion of another Lender’s Loans may exercise all rights of
payment (including, without limitation, rights of set-off) with respect to such
portion as fully as if such Lender were the direct holder of such portion.

 

(b)           The Borrowers hereby grant to the Lenders, a lien, security
interest, and right of setoff as security for all liabilities and obligations to
the Lenders, whether now existing or hereafter arising upon and against all
deposits, credits, collateral, and property, now or hereafter in the possession,
custody, safekeeping or control of the Lenders or any entity under the control
of the parent company of any of the Lenders, and their successors and assigns or
in transit to any of them.  At any time after an Event of Default, without
demand or notice, the Lenders may set off the same or any part thereof and apply
the same to any liability or obligation of the Borrowers and any guarantor even
though unmatured and regardless of the adequacy of any other collateral securing
the Loans.  ANY AND ALL RIGHTS TO REQUIRE THE LENDERS TO EXERCISE THEIR RIGHTS
OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOANS, PRIOR
TO EXERCISING THEIR RIGHTS OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS, OR
OTHER PROPERTY OF THE BORROWERS, ARE HEREBY KNOWINGLY, VOLUNTARILY, AND
IRREVOCABLY WAIVED.

 


SECTION 9.7            TABLE OF CONTENTS AND SECTION HEADINGS.


 

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.

 

69

--------------------------------------------------------------------------------


 


SECTION 9.8            COUNTERPARTS.


 

This Credit Agreement may be executed by one or more of the parties to this
Credit Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Credit Agreement signed by all the
parties shall be lodged with the Company and the Administrative Agent.

 


SECTION 9.9            EFFECTIVENESS.


 

This Credit Agreement shall become effective on the date on which all of the
parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent pursuant to
Section 9.2 or, in the case of the Lenders, shall have given to the
Administrative Agent written, telecopied or telex notice (actually received) at
such office that the same has been signed and mailed to it.

 


SECTION 9.10         SEVERABILITY.


 

Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 


SECTION 9.11         INTEGRATION.


 

This Credit Agreement and the other Credit Documents represent the agreement of
the Borrowers, the Administrative Agent and the Lenders with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Administrative Agent, the Borrowers or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or
therein.

 


SECTION 9.12         GOVERNING LAW.


 

This Credit Agreement and, unless otherwise specified therein, each other Credit
Document and the rights and obligations of the parties under this Credit
Agreement and such other Credit Documents shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York applicable
to contracts made and to be performed entirely within such State.

 


SECTION 9.13         CONSENT TO JURISDICTION AND SERVICE OF PROCESS.


 

Each Borrower consents, for itself and in connection with its properties to the
non-exclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York City
for purposes of all legal

 

70

--------------------------------------------------------------------------------


 

proceedings arising out of the Credit Agreement, any Note or any of the other
Credit Documents.  The Borrowers irrevocably agree that all service of process
in any such proceedings in any such court may be effected by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, return receipt requested, to it at its address set forth
in Section 9.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto, such service being hereby acknowledged by
the Borrowers to be effective and binding service to the fullest extent
permitted by applicable law.  The Borrowers, the Administrative Agent and the
Lenders irrevocably waive, to the fullest extent permitted by applicable law,
any objection, including, without limitation, any objection to the laying of
venue or based on the grounds of forum non conveniens which it may now or
hereafter have to the bringing of any such action or proceeding in any such
jurisdiction.  Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of any Lender to bring
proceedings against the Borrowers in the court of any other jurisdiction.

 


SECTION 9.14         CONFIDENTIALITY.


 

The Administrative Agent and each of the Lenders agrees that it will use its
best efforts not to disclose without the prior consent of the Borrowers (other
than to its employees, affiliates, auditors or counsel or to another Lender) any
information (the “Information”) with respect to the Borrowers and the Company’s
Subsidiaries which is furnished pursuant to this Credit Agreement, any other
Credit Document or any documents contemplated by or referred to herein or
therein and which is designated by the Borrowers to the Lenders in writing as
confidential or as to which it is otherwise reasonably clear such information is
not public, except that any Lender may disclose any such Information (a) as has
become generally available to the public other than by a breach of this
Section 9.14, (b) as may be required or appropriate in any report, statement or
testimony submitted to any municipal, state or federal regulatory body having or
claiming to have jurisdiction over such Lender or to the Federal Reserve Board
or the Federal Deposit Insurance Corporation or the Office of the Comptroller of
the Currency or the National Association of Insurance Commissioners or similar
organizations (whether in the United States or elsewhere) or their successors,
(c) as may be required or appropriate in response to any summons or subpoena or
any law, order, regulation or ruling applicable to such Lender, (d) to (i) any
prospective Participant or assignee in connection with any contemplated transfer
pursuant to Section 9.6 or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Company,
provided that such prospective transferee shall have been made aware of this
Section 9.14 and shall have agreed to be bound by its provisions as if it were a
party to this Credit Agreement, (e) to Gold Sheets and other similar bank trade
publications; such information to consist of deal terms and other information
regarding the credit facilities evidenced by this Credit Agreement customarily
found in such publications and (f) in connection with any suit, action or
proceeding for the purpose of defending itself, reducing its liability, or
protecting or exercising any of its claims, rights, remedies or interests under
or in connection with the Credit Documents or any Hedging Agreement.

 


SECTION 9.15         ACKNOWLEDGMENTS.


 

The Borrowers each hereby acknowledges that:

 

71

--------------------------------------------------------------------------------


 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;

 

(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers arising out of or in connection with
this Credit Agreement and the relationship between the Administrative Agent and
Lenders, on one hand, and the Borrowers, on the other hand, in connection
herewith is solely that of debtor and creditor; and

 

(c)           no joint venture exists among the Lenders or among the Borrowers
and the Lenders.

 


SECTION 9.16         WAIVERS OF JURY TRIAL.


 

THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 


SECTION 9.17         JUDGMENT CURRENCY.


 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Credit Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Credit Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Credit Agreement (the “Agreement Currency”), be discharged only to the extent
that on the Business Day following receipt by the Administrative Agent or such
Lender of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or such Lender in the Agreement Currency, the
Borrowers agree, as a separate obligation and notwithstanding any such judgment,
to indemnify the Administrative Agent or such Lender or the Person to whom such
obligation was owing against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
or such Lender in such currency, the Administrative Agent or such Lender agrees
to return the amount of any excess to the Borrowers (or to any other Person who
may be entitled thereto under applicable law).

 

72

--------------------------------------------------------------------------------


 


SECTION 9.18         USA PATRIOT ACT NOTICE.

 

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with Act.

 


SECTION 9.19                            JOINT AND SEVERAL LIABILITY; MAXIMUM
LIABILITY; WAIVER OF SUBROGATION.


 

(a)           The Company shall be liable for all amounts due to the Lenders
under this Agreement, regardless of which Borrower actually receives the Loans
or other Extensions of Credit hereunder, or the amount of such Loans received or
the manner in which any Lender accounts for such Loans or other Extensions of
Credit on its books and records.  The Company’s liability with respect to Loans
and Extensions of Credit made to it or to any Foreign Borrower, as applicable,
and the Company’s liability arising as a result of the joint and several
liability of the Company hereunder and under the other Credit Documents with
respect to Loans or other Extensions of Credit made to any other Borrower
hereunder, shall be separate and distinct obligations, but all such liabilities
shall be primary obligations of the Company.  The joint and several liability of
the Company shall in all respects be continuing, absolute, unconditional and
irrevocable, and shall continue in full force and effect until all Obligations
have been paid in full and all Commitments shall have terminated, and will be
paid strictly in accordance with the terms of this Credit Agreement and each
other Credit Document under which they arise, regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of Lender or any holder of any Note with respect thereto. 
The joint and several liability of the Company shall be absolute, unconditional
and irrevocable irrespective of:

 

(i)            any lack of validity, legality or enforceability of this
Agreement, any Note or any other Credit Document;

 

(ii)           the failure of any Lender or any holder of any Note to assert any
claim or demand or to enforce any right or remedy against any Borrower or any
other Person (including any guarantor) under the provisions of this Agreement,
any Note, any other Credit Document or otherwise, or to exercise any right or
remedy against any other guarantor of, or collateral securing, any Borrower
Obligations of any Borrower;

 

(iii)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Borrower Obligations of any Borrower, or any
other extension, compromise or renewal of any such liability;

 

(iv)          any reduction, limitation, impairment or termination of any
Borrower of any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Borrower hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination

 

73

--------------------------------------------------------------------------------


 

whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any of the liabilities or otherwise;

 

(v)           any amendment to, rescission, waiver, or other modification of, or
any consent to departure from, any of the terms of this Credit Agreement, any
Note or any other Credit Document;

 

(vi)          any addition, exchange, release, surrender or non-perfection of
any collateral, if any, or any amendment to or waiver or release or addition of,
or consent to departure from, any other guaranty, if any, held by any Lender or
any holder of any Note securing any of the Borrower Obligations; or

 

(vii)         any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Borrower, any surety or
any guarantor.

 

(b)  The Company (herein, the “Waiving Borrower”) hereby agrees that it will not
exercise any rights which it may acquire by reason of any payment made
hereunder, whether by way of subrogation, reimbursement or otherwise, until the
prior payment, in full and in cash, of all Borrower Obligations.  Any amount
paid to the Company on account of any payment made hereunder prior to the
payment in full of all Borrower Obligations shall be held in trust for the
benefit of any Lender and such holder of a Note and shall immediately be paid to
such Lender and such holder of a Note and credited and applied against the
Borrower Obligations of the Waiving Borrower and the other Borrowers, whether
matured or unmatured, in accordance with the terms of this Agreement; provided,
however, that if

 

(1)           the Waiving Borrower has made payment to such Lender and such
holder of a Note of all or any part of the Borrower Obligations of any other
Borrower, and

 

(2)           all Borrower Obligations have been paid in full and all
Commitments have been permanently terminated,

 

each Lender and each holder of a Note agrees that, at the Waiving Borrower’s
request, such Lender and the holders of such Notes will execute and deliver to
the Waiving Borrower appropriate documents (without recourse and without
representation or warranty) necessary to evidence the transfer by subrogation to
the Waiving Borrower of an interest in the Borrower Obligations of each other
Borrower resulting from such payment by the Waiving Borrower.  In furtherance of
the foregoing, for so long as any Borrower Obligations or Commitments remain
outstanding, the Waiving Borrower shall refrain from taking any action or
commencing any proceeding against any other Borrower (or its successors or
assigns, whether in connection with a bankruptcy proceeding or otherwise) to
recover any amounts in respect of payments made under this Agreement or the
other Credit Documents in respect of Borrower Obligations of any other Borrower
to any Lender or any holder of a Note.  The Company acknowledges that it will
receive direct and indirect benefits from the

 

74

--------------------------------------------------------------------------------


 

financing arrangements contemplated by this Credit Agreement and that the
provisions of this Section are knowingly agreed to in contemplation of such
benefits.

 

75

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.

 

 

COMPANY:

IMS HEALTH INCORPORATED,

 

a Delaware corporation,

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

SWISS

IMS AG,

BORROWER:

a Swiss corporation

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

JAPANESE

IMS JAPAN K.K.

BORROWER:

a Japanese corporation

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT

 

AND LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent and as a Lender

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------